Exhibit 10.1


 


 


 


 
Employee Stock Ownership Plan
 
of
 
Westfield Financial, Inc.

 


 


 
 


 
Amended and Restated Effective as of September 27, 2011
 
 
 
i

--------------------------------------------------------------------------------

 
 
Article I
 
Definitions
 
Section 1.1  Account
    1  
Section 1.2  Affiliated Employer
    1  
Section 1.3  Allocation Compensation
    1  
Section 1.4  Bank
    2  
Section 1.5  Board
    2  
Section 1.6  Beneficiary
    2  
Section 1.7  Change in Control
    2  
Section 1.8  Code
    2  
Section 1.9  Committee
    2  
Section 1.10  Company
    2  
Section 1.11  Designated Beneficiary
    2  
Section 1.12  Disability
    3  
Section 1.13  Discretionary Contribution
    3  
Section 1.14  Domestic Relations Order
    3  
Section 1.15  Eligibility Computation Period
    3  
Section 1.16  Effective Date
    4  
Section 1.17  Eligible Employee
    4  
Section 1.18  Eligible Participant
    4  
Section 1.19  Employee
    4  
Section 1.20  Employment Commencement Date
    4  
Section 1.21  ERISA
    4  
Section 1.22  Exchange Act
    4  
Section 1.23  Fair Market Value
    4  
Section 1.24  Financed Share
    5  
Section 1.25  Five Percent Owner
    5  
Section 1.26  Forfeitures
    5  
Section 1.27  Former Participant
    5  
Section 1.28  General Investment Account
    5  
Section 1.29  Highly Compensated Employee
    5  
Section 1.30  Hour of Service
    5  
Section 1.31  Investment Account
    6  
Section 1.32  Investment Fund
    6  
Section 1.33  Loan Repayment Account
    6  
Section 1.34  Loan Repayment Contribution
    6  
Section 1.35  Maternity or Paternity Leave
    6  
Section 1.36  Military Service
    6  
Section 1.37  Named Fiduciary
    7  
Section 1.38  Officer
    7  
Section 1.39  One-Year Break in Service
    7  
Section 1.40  Participant
    7  
Section 1.41  Participating Employer
    7  
Section 1.42  Plan
    7  
Section 1.43  Plan Administrator
    7  

 
 
 
 
ii

--------------------------------------------------------------------------------

 
 
 
 
Section 1.44  Plan Year
    7  
Section 1.45  Qualified Domestic Relations Order
    7  
Section 1.46  Qualified Military Service
    7  
Section 1.47  Qualified Participant
    8  
Section 1.48  Retirement
    8  
Section 1.49  Retroactive Contribution
    8  
Section 1.50  Share
    8  
Section 1.51  Share Acquisition Loan
    9  
Section 1.52  Share Investment Account
    9  
Section 1.53  Tender Offer
    9  
Section 1.54  Total Compensation
    9  
Section 1.55  Trust
    9  
Section 1.56  Trust Agreement
    9  
Section 1.57  Trust Fund
    9  
Section 1.58  Trustee
    10  
Section 1.59  Valuation Date
    10  
Section 1.60  Year of Eligibility Service
    10  
Section 1.61  Year of Vesting Service
    10  

 

 
Article II
 
Participation

 
Section 2.1  Eligibility for Participation.
    10  
Section 2.2  Commencement of Participation.
    10  
Section 2.3  Termination of Participation.
    10  



Article III

 
Special Provisions
 
Section 3.1  Military Service.
    11  
Section 3.2  Maternity or Paternity Leave.
    11  
Section 3.3  Adjustments to Years of Eligibility Service.
    12  
Section 3.4  Leave of Absence.
    12  
Section 3.5  Family and Medical Leave.
    12  
Section 3.6  Service with Uniformed Forces.
    12  



Article IV
 


 
Contributions by Participants Not Permitted
 
Section 4.1  Contributions by Participants Not Permitted.
    13  

 
 
 
iii

--------------------------------------------------------------------------------

 

 
Article V

 
Contributions by the Employer
 
Section 5.1  In General.
    13  
Section 5.2  Loan Repayment Contributions.
    13  
Section 5.3  Discretionary Contributions.
    13  
Section 5.4  Retroactive Contributions.
    14  
Section 5.5  Time and Manner of Payment.
    14  



Article VI
 
Share Acquisition Loans
 
Section 6.1  In General.
    15   Section 6.2  Terms and Conditions      15  
Section 6.3  Collateral; Liability for Repayment.
    15  
Section 6.4  Loan Repayment Account.
    16  
Section 6.5  Release of Financed Shares.
    17  
Section 6.6  Restrictions on Financed Shares.
    18  



Article VII
 
Allocation of Contributions
 
Section 7.1  Allocation Among Eligible Participants.
    18  
Section 7.2  Allocation of Released Shares or Other Property.
    18  
Section 7.3  Allocation of Discretionary Contributions.
    18  



Article VIII

 
Limitations on Allocations
 
Section 8.1  Optional Limitations on Allocations.
    19  
Section 8.2  General Limitations on Contributions.
    19  



Article IX

 
Vesting
 
Section 9.1  Vesting.
    23  
Section 9.2  Vesting on Death, Disability, Retirement or Change in Control.
    24  
Section 9.3  Forfeitures on Termination of Employment.
    24  
Section 9.4  Amounts Credited Upon Re-Employment.
    24  
Section 9.5  Allocation of Forfeitures.
    25  



Article X


 
The Trust Fund
 
Section 10.1  The Trust Fund.
    25  
Section 10.2  Investments.
    25  

 
 
 
iv

--------------------------------------------------------------------------------

 
 
 
Section 10.3  Distributions for Diversification of Investments.
    26  
Section 10.4  Use of Commingled Trust Funds.
    27  
Section 10.5  Management and Control of Assets.
    27  



Article XI

 
Valuation of Interests in the Trust Fund
 
Section 11.1  Establishment of Investment Accounts.
    27  
Section 11.2  Share Investment Accounts.
    27  
Section 11.3  General Investment Accounts.
    28  
Section 11.4  Valuation of Investment Accounts.
    28  
Section 11.5  Annual Statements.
    28  



Article XII

 
Shares
 
Section 12.1  Specific Allocation of Shares.
    28  
Section 12.2  Dividends.
    29  
Section 12.3  Voting Rights.
    29  
Section 12.4  Tender Offers.
    31  


 
Article XIII
 
Payment of Benefits
 
Section 13.1  In General.
    33  
Section 13.2  Designation of Beneficiaries.
    33  
Section 13.3  Distributions to Participants.
    35  
Section 13.4  Manner of Payment.
    35  
Section 13.5  Minimum Required Distributions.
    35  
Section 13.6  Direct Rollover of Eligible Rollover Distributions.
    37  
Section 13.7  Valuation of Shares Upon Distribution.
    39  
Section 13.8  Put Options.
    39  
Section 13.9  Right of First Refusal.
    39  

 
 
 
v

--------------------------------------------------------------------------------

 
 
Article XIV
 
Change in Control
 
Section 14.1  Definition of Change in Control; Pending Change in Control.
    40  
Section 14.2  Vesting on Change of Control.
    42  
Section 14.3  Repayment of Share Acquisition Loan.
    42  
Section 14.4  Plan Termination After Change in Control.
    42  
Section 14.5  Amendment of Section XIV.
    42  



Article XV

 
Administration
 
Section 15.1  Named Fiduciaries.
    43  
Section 15.2  Plan Administrator.
    43  
Section 15.3  Committee Responsibilities.
    44  
Section 15.4  Claims Procedure.
    45  
Section 15.5  Claims Review Procedure.
    46  
Section 15.6  Allocation of Fiduciary Responsibilities and Employment of
Advisors.
    46  
Section 15.7  Other Administrative Provisions.
    47  


 
Article XVI
 
Amendment, Termination and Tax Qualification
 
Section 16.1  Amendment and Termination by Westfield Financial, Inc.
    48  
Section 16.2  Amendment or Termination Other Than by Westfield Financial, Inc.
    48  
Section 16.3  Conformity to Internal Revenue Code.
    48  
Section 16.4  Contingent Nature of Contributions.
    48  



Article XVII
 
Special Rules for Top Heavy Plan Years
 
Section 17.1  In General.
    49  
Section 17.2  Definition of Top Heavy Plan.
    49  
Section 17.3  Determination Date.
    50  
Section 17.4  Cumulative Accrued Benefits.
    50  
Section 17.5  Key Employees.
    51  
Section 17.6  Required Aggregation Group.
    52  
Section 17.7  Permissible Aggregation Group.
    52  
Section 17.8  Special Requirements During Top Heavy Plan Years.
    52  



 
 
vi

--------------------------------------------------------------------------------

 
 

 
Article XVIII
 


 
Miscellaneous Provisions
 
Section 18.1  Governing Law.
    53  
Section 18.2  No Right to Continued Employment.
    53  
Section 18.3  Construction of Language.
    53  
Section 18.4  Headings.
    53  
Section 18.5  Merger with Other Plans.
    53  
Section 18.6  Non-alienation of Benefits.
    53  
Section 18.7  Procedures Involving Domestic Relations Orders.
    54  
Section 18.8  Status as an Employee Stock Ownership Plan.
    55  



 

 
 
vii

--------------------------------------------------------------------------------

 
 
 
Employee Stock Ownership Plan
 
of
 
Westfield Financial, Inc.


 
ARTICLE I
 
DEFINITIONS
 
The following definitions shall apply for the purposes of the Plan, unless a
different meaning is clearly indicated by the context:
 
Section 1.1                      Account means an account established for each
Participant to which is allocated such Participant’s share, if any, of all
Financed Shares and other property that are released from the Loan Repayment
Account in accordance with section 6.5, together with his share, if any, of any
Discretionary Contributions that may be made by a Participating Employer.
 
Section 1.2                      Affiliated Employer means the Company; any
corporation which is a member of a controlled group of corporations (as defined
in section 414(b) of the Code) that includes the Company; any trade or business
(whether or not incorporated) that is under common control (as defined in
section 414(c) of the Code) with the Company; any organization (whether or not
incorporated) that is a member of an affiliated service group (as defined in
section 414(m) of the Code) that includes the Company; any leasing organization
(as defined in section 414(n) of the Code) to the extent that any of its
employees are required pursuant to section 414(n) of the Code to be treated as
employees of the Company; and any other entity that is required to be aggregated
with the Company pursuant to regulations under section 414(o) of the Code.
 
Section 1.3                      Allocation Compensation during any period means
the compensation taken into account in determining the allocation of benefits
and contributions among Participants and consists of the aggregate compensation
received by an Employee from the Employer or any Affiliated Employer with
respect to such period that constitute wages within the meaning of section 3401
of the Code plus the amount by which such Employee’s compensation with respect
to such period has been reduced pursuant to a compensation reduction agreement
under the terms of any of the following plans which may be maintained by the
Employer:
 
(a)           a qualified cash or deferred arrangement described in section
401(k) of the Code;
 
(b)           a salary reduction simplified employee pension plan described in
section 408(k) of the Code;
 
(c)           a tax deferred annuity plan described in section 403(b) of the
Code; or
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)           a cafeteria plan described in section 125 of the Code and a
transportation plan described in Section 132(f) of the Code; but excluding any
income related to any award or exercise of a stock option or the award, vesting
or payment of dividends with respect to restricted stock.
 
In no event, however, shall an Employee’s Allocation Compensation for any Plan
Year include any compensation in excess of $170,000 (in Plan Years beginning
before January 1, 2002) and $200,000 (in Plan Years beginning after December 31,
2001).  The $170,000 and $200,000 limitations set forth in the preceding
sentence shall be indexed in accordance with regulations prescribed under
section 401(a)(17) of the Code.  If there are less than twelve (12) months in
the Plan Year, the limitations (as adjusted) shall be prorated by multiplying
such limitation by a fraction, the numerator of which is the number of months in
the Plan Year and the denominator of which is twelve (12).
 
Section 1.4                      Bank means Westfield Bank and any successor
thereto.
 
Section 1.5                      Board means the Board of Directors of Westfield
Financial, Inc.
 
Section 1.6                      Beneficiary means the person or persons
designated by a Participant or Former Participant or other person entitled to a
benefit under the Plan, or otherwise determined to be entitled to a benefit
under the Plan.  If more than one person is designated, each shall have an equal
share unless the person making the designation directed otherwise.  The word
“person” includes an individual, a trust, an estate or any other person that is
permitted to be named as a Beneficiary.
 
Section 1.7                      Change in Control means an event described in
section 14.1.
 
Section 1.8                      Code means the Internal Revenue Code of 1986
(including the corresponding provisions of any succeeding law).
 
Section 1.9                      Committee means the Compensation Committee
described in section 15.3.
 
Section 1.10                      Company means Westfield Financial, Inc., a
Massachusetts corporation, and any successor thereto.
 
Section 1.11                      Designated Beneficiary means a natural person
designated by a Participant or Former Participant as a Beneficiary under section
13.2 and shall not include any Beneficiary designated by a person other than a
Participant or Former Participant or any Beneficiary other than a natural
person. If a natural person is the beneficiary of a trust which a Participant or
Former Participant has named as his Beneficiary, such natural person shall be
treated as a Designated Beneficiary if: (a) the trust is a valid trust under
applicable state law (or would be a valid trust except for the fact that it does
not have a corpus); (b) the trust is irrevocable or will, by its terms, become
irrevocable upon the death of the Participant or Former Participant; (c) the
beneficiaries of the trust who are beneficiaries with respect to the trust’s
interest as a Beneficiary are identifiable from the terms of the trust
instrument; and (d) the following information is furnished to the Committee:
 
 
 
2

--------------------------------------------------------------------------------

 
 
(i)          by the Participant or Former Participant, if any distributions are
required to be made pursuant to section 13.5 prior to the death of the
Participant or Former Participant and (in the case of distributions after
December 31, 2002 only) the Participant’s or Former Participant’s spouse is his
sole primary Beneficiary, either: (A) a copy of the trust instrument, together
with a written undertaking by the Participant or Former Participant to furnish a
copy of any subsequent amendment to the Committee within a reasonable time after
such amendment is made; or (B)(I) a list of all of the beneficiaries of the
trust (including contingent and remainderman beneficiaries with a description of
the conditions on their entitlement); (II) a certification of the Participant or
Former Participant to the effect that, to the best of his knowledge, such list
is correct and complete and that the conditions of section 1.11(a), (b) and (c)
are satisfied; (III) a written undertaking to provide a new certification to the
extent that an amendment changes any information previously certified; and (IV)
a written undertaking to furnish a copy of the trust instrument to the Committee
on demand; and
 
(ii)         by the trustee of the trust within nine months after the death of
the Participant or Former Participant (prior to January 1, 2003) or by October
31st of the first calendar year that begins after the death of the Participant
or Former Participant (subsequent to December 31, 2002), if any distributions
are required to be made pursuant to section 13.5 after the death of the
Participant or Former Participant, either: (A) a copy of the actual trust
instrument for the trust; or (B)(I) a final list of all of the beneficiaries of
the trust (including contingent and remainderman beneficiaries with a
description of the conditions on their entitlement) as of the date of death
(prior to January 1, 2003) or as of September 30th of the first calendar year
that begins after the date of death (subsequent to December 31, 2002); (II) a
certification of the trustee to the effect that, to the best of his knowledge,
such list is correct and complete and that the conditions of section 1.11(a),
(b) and (c) are satisfied; and (III) a written undertaking to furnish a copy of
the trust instrument to the Committee on demand.
 
Section 1.12       Disability means a condition of total incapacity, mental or
physical, for further performance of duty with all Participating Employers,
which the Committee shall have determined, on the basis of competent medical
evidence, is likely to be permanent.
 
Section 1.13       Discretionary Contribution means Shares or amounts of money
contributed to the Plan by the Participating Employers in accordance with
section 5.3.
 
Section 1.14       Domestic Relations Order means a judgment, decree or order
(including the approval of a property settlement) that is made pursuant to a
state domestic relations or community property law and relates to the provision
of child support, alimony payments, or marital property rights to a spouse,
child or other dependent of a Participant or Former Participant.
 
Section 1.15       Eligibility Computation Period means, with respect to any
person, (a) the 12-consecutive month period beginning on such person’s
Employment Commencement Date and (b) each 12-consecutive month period that
begins on an anniversary of such person’s Employment Commencement Date.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Section 1.16       Effective Date  means January 1, 2002.
 
Section 1.17       Eligible Employee  means an Employee who is eligible for
membership in the Plan in accordance with Article II.
 
Section 1.18       Eligible Participant means, for any Plan Year, an Employee
who is a Participant during all or any part of such Plan Year and either remains
a Participant on the last day of such Plan Year or terminated participation
during such Plan Year on account of termination of employment, death, Disability
or Retirement; provided, however, that no Employee shall be an Eligible
Participant for the Plan Year that includes the effective date of the
transaction pursuant to which the Bank becomes a wholly owned subsidiary of
Westfield Financial, Inc. if he terminates employment for any reason with all
Participating Employers prior to such effective date.
 
Section 1.19       Employee  means any person, including an officer, who is
employed by any Affiliated Employer.
 
Section 1.20       Employment Commencement Date means the date on which a person
first performs an Hour of Service, except that if an Employee separates from
service with the Employer, incurs a One-Year Break in Service and subsequently
returns to service with the Employer, his Employment Commencement Date shall be
the date on which he first performs an Hour of Service following the One-Year
Break in Service.
 
Section 1.21       ERISA means the Employee Retirement Income Security Act of
1974, as amended from time to time (including the corresponding provisions of
any succeeding law).
 
Section 1.22       Exchange Act means the Securities Exchange Act of 1934, as
amended from time to time (including the corresponding provisions of any
succeeding law).
 
Section 1.23       Fair Market Value on any date means:
 
(a)    with respect to a Share:
 
(i)          the final quoted sale price on the date in question (or, if there
is no reported sale on such date, on the last preceding date on which any
reported sale occurred) of a Share as reported in the principal consolidated
reporting system with respect to securities listed or admitted to trading on the
principal United States securities exchange on which like Shares are listed or
admitted to trading; or
 
(ii)          if like Shares are not listed or admitted to trading on any such
exchange, the closing bid quotation with respect to a Share on such date on the
National Association of Securities Dealers Automated Quotation System, or, if no
such quotation is provided, on another similar system, selected by the
Committee, then in use; or
 
(iii)        if sections 1.23(a)(i) and (ii) are not applicable, the fair market
value of a Share as determined by an appraiser independent of the Employer and
experienced and expert in the field of corporate appraisal.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(b)    with respect to property other than Shares, the fair market value
determined in the manner selected by the Trustee.
 
Section 1.24       Financed Share means:  (a) a Share that has been purchased
with the proceeds of a Share Acquisition Loan, that has been allocated to the
Loan Repayment Account in accordance with section 6.4 and that has not been
released in accordance with section 6.5; or (b) a Share that constitutes a
dividend paid with respect to a Share described in section 1.26(a), that has
been allocated to the Loan Repayment Account in accordance with section 6.4 and
that has not been released in accordance with section 6.5.
 
Section 1.25       Five Percent Owner means, for any Plan Year, a person who,
during such Plan Year, owned (or was considered as owning for purposes of
section 318 of the Code):  (a) more than 5% of the value of all classes of
outstanding stock of any Affiliated Employer; or (b) stock possessing more than
5% of the combined voting power of all classes of outstanding stock of any
Affiliated Employer.
 
Section 1.26       Forfeitures means the amounts forfeited by Participants and
Former Participants on termination of employment prior to full vesting, pursuant
to section 9.3, less amounts credited because of re-employment, pursuant to
section 9.4.
 
Section 1.27       Former Participant means a Participant whose participation in
the Plan has terminated pursuant to section 2.3.
 
Section 1.28       General Investment Account means an Investment Account
established and maintained in accordance with Article XI.
 
Section 1.29       Highly Compensated Employee means, for any Plan Year, an
Employee who:
 
(i)     was a Five Percent Owner at any time during such Plan Year or any prior
Plan Year; or
 
(ii)    received Total Compensation during the immediately preceding Plan Year
(A) in excess of $85,000 (or such other amount as may be prescribed by the
Secretary of the Treasury pursuant to section 401(a)(17) of the Code); and (B)
if elected by the Plan Administrator in such form and manner as the Secretary of
the Treasury may prescribe, in excess of the Total Compensation received for
such preceding Plan Year by at least 80% of the Employees.
 
The determination of who is a Highly Compensated Employee will be made in
accordance with section 414(q) of the Code and the regulations thereunder.  The
Company has not elected to use the top 20% election mentioned in subparagraph
(ii)(B) of this section.
 
Section 1.30       Hour of Service means each hour for which a person is paid,
or entitled to payment, for the performance of duties for any Affiliated
Employer, plus:
 
(a)    each hour for which such person is paid, or entitled to payments by an
Affiliated Employer on account of a period during which no duties are performed
due to vacation, holiday, illness, incapacity (including disability), layoff,
jury duty, military duty, or leave of absence.  Hours under this section 1.30(a)
shall be calculated and credited pursuant to section 2530.200b-2 of the
Department of Labor’s regulations (or any successor regulation), which are
incorporated herein by reference; and
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(b)    each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by any Affiliated Employer; provided, however, that
such hours have not previously been credited under other provisions of this
section 1.30; and provided, further, that not more than 501 Hours of Service
shall be credited under section 1.30(a) to such person on account of a single
continuous period during which such person performs no duties for an Affiliated
Employer whether or not such period occurs in a single Plan Year.  Hours under
this section 1.30(b) shall be credited to the person for the Eligibility or
Vesting Computation Period or Eligibility or Vesting Computation Periods to
which the award or agreement pertains, rather than the Eligibility or Vesting
Computation Period in which the award, agreement or payment is made.
 
Anything in this section 1.30 to the contrary notwithstanding, no Hours of
Service shall be credited for a payment made or due under a plan maintained
solely for the purpose of complying with applicable workmen’s compensation or
disability insurance laws, or a payment which solely reimburses any person for
medical or medically-related expenses incurred by such person.
 
Section 1.31       Investment Account means either a General Investment Account
or a Share Investment Account.
 
Section 1.32       Investment Fund means any one of the three or more funds as
may be established from time to time by the Committee which, together with any
and all Shares and other investments held under the Plan, constitute the Trust
Fund.
 
Section 1.33       Loan Repayment Account means an account established and
maintained in accordance with section 6.4.
 
Section 1.34       Loan Repayment Contribution means amounts of money
contributed to the Plan by the Participating Employers in accordance with
section 5.2.
 
Section 1.35       Maternity or Paternity Leave means a person’s absence from
work for all Affiliated Employers:  (a) by reason of the pregnancy of such
person; (b) by reason of the birth of a child of such person; (c) by reason of
the placement of a child with the person in connection with the adoption of such
child by such person; or (d) for purposes of caring for a child of such person
immediately following the birth of the child or the placement of the child with
such person.
 
Section 1.36       Military Service means service in the armed forces of the
United States, including but not limited to Qualified Military Service.  It may
also include, if and to the extent that the Board so provides and if all
Participants and Former Participants in like circumstances are similarly
treated, special service for the government of the United States and other
public service.
 
 
 
6

--------------------------------------------------------------------------------

 
 
Section 1.37       Named Fiduciary means any person, committee, corporation or
organization described in section 15.1.
 
Section 1.38       Officer means an Employee who is an administrative executive
in regular and continued service with any Affiliated Employer; provided,
however, that at no time shall more than the lesser of (a) 50 Employees or (b)
the greater of (i) 3 Employees or (ii) 10% of all Employees be treated as
Officers.  The determination of whether an Employee is to be considered an
Officer shall be made in accordance with section 416(i) of the Code.
 
Section 1.39       One-Year Break in Service means an Eligibility or Vesting
Computation Period during which an Employee fails to complete more than 500
Hours of Service.
 
Section 1.40       Participant means any person who has satisfied the
eligibility requirements set forth in section 2.1, who has become a Participant
in accordance with section 2.2, and whose membership has not terminated under
section 2.3.
 
Section 1.41       Participating Employer means the Bank, and any successor
thereto and any other Affiliated Employer which, with the prior written approval
of the Board of Directors of Westfield Financial, Inc.  and subject to such
terms and conditions as may be imposed by the Board of Directors of Westfield
Financial, Inc., shall adopt this Plan.
 
Section 1.42       Plan means the Employee Stock Ownership Plan of Westfield
Financial, Inc., as amended from time to time.
 
Section 1.43       Plan Administrator means the Committee or any person,
committee, corporation or organization designated in section 15.2, or appointed
pursuant to section 15.2, to perform the responsibilities of that office.
 
Section 1.44       Plan Year means the period commencing on the January 1, 2002
and ending on December 31, 2002 and each fiscal year ending on each December
31st thereafter.
 
Section 1.45       Qualified Domestic Relations Order means a Domestic Relations
Order that:  (a) clearly specifies (i) the name and last known mailing address
of the Participant or Former Participant and of each person given rights under
such Domestic Relations Order, (ii) the amount or percentages of the
Participant’s or Former Participant’s benefits under this Plan to be paid to
each person covered by such Domestic Relations Order, (iii) the number of
payments or the period to which such Domestic Relations Order applies, and (iv)
the name of this Plan; and (b) does not require the payment of a benefit in a
form or amount that is (i) not otherwise provided for under the Plan, or (ii)
inconsistent with a previous Qualified Domestic Relations Order.
 
Section 1.46       Qualified Military Service means with respect to any person
on any date, any service in the uniformed services of the United States (as
defined in chapter 43 of Title 38 of the United States Code) completed prior to
such date, but only if, on such date, such person is entitled to re-employment
rights with respect to an Affiliated Employer on account of such service.
 
 
 
7

--------------------------------------------------------------------------------

 
 
Section 1.47       Qualified Participant  means a Participant who has attained
age 55 and who has been a Participant of the Plan for at least 10 years.
 
Section 1.48       Retirement means:  (a) any termination of membership in the
Plan at or after attainment of age 65; and (b) any retirement under an
applicable qualified defined benefit plan of the Employer as in effect from time
to time with entitlement to a normal or early (but not vested, whether immediate
or deferred) retirement allowance.
 
Section 1.49       Retroactive Contribution means a contribution made on a
retroactive basis in respect of a period of Qualified Military Service in
accordance with section 5.4.
 
Section 1.50       Share means a share of any class of stock issued by any
Affiliated Employer; provided, however, that:
 
(a)          If there is a Share Acquisition Loan outstanding, such share: (i)
is readily tradable on an established securities market; (ii) has a combination
of voting power and dividend rights equal to or in excess of (A) that class of
common stock of the Affiliated Employer having the greatest voting power, and
(B) that class of common stock of the Affiliated Employer having the greatest
dividend rights; (iii) is noncallable preferred stock that is convertible at any
time into stock which meets the requirements of (i) or (ii) at a conversion
price which (as of the date of the acquisition by the Plan) is reasonable; or
(iv) is nonvoting common stock of an Affiliated Employer described in the second
sentence of Code Section 401(a)(22) if the Affiliated Employer has a class of
nonvoting common stock outstanding and the specific shares that the Plan
acquires have been issued and outstanding for at least 24 months; or
 
(b)          If there is no Share Acquisition Loan outstanding, such share is
stock, a marketable obligation or an interest in a publicly traded partnership,
but only if such partnership is an existing partnership as defined in section
10211(c)(2)(A) of the Revenue Act of 1987.  For purposes of this Section
1.50(b), the term “marketable obligation” means a bond, debenture, note or
certificate, or other evidence of indebtedness, if:
 
(i)          Such obligation is acquired: (A) on the market, either at the price
of the obligation prevailing on a national securities exchange which is
registered with the Securities and Exchange Commission or, if the obligation is
not traded on such a national securities exchange, at a price no less favorable
to the Plan than the offering price for the obligation as established by current
bid and asked prices quoted by persons independent of the issuer; (B) from an
underwriter, at a price not in excess of the public offering price for the
obligation as set forth in a prospectus or offering circular filed with the
Securities and Exchange Commission, and at which a substantial portion of the
same issue is acquired by persons independent of the issuer; or (C) directly
from the issuer, at a price not less favorable to the Plan than the price paid
currently for a substantial portion of the same issue by persons independent of
the issuer;
 
(ii)          Immediately following acquisition of such obligation: (A) not more
than 25 percent of the aggregate amount of obligations issued in such issue and
outstanding at the time of acquisition is held by the Plan, and (B) at least 50
percent of the aggregate amount referred to in Section 1.50(b)(ii)(A) is held by
persons independent of the issuer; and
 
 
 
8

--------------------------------------------------------------------------------

 
 
(iii)         Immediately following acquisition of the obligation, not more than
25 percent of the assets of the Plan is invested in obligations of the Employer
or an affiliate of the Employer.
 
Section 1.51       Share Acquisition Loan means a loan obtained by the Trustee
in accordance with Article VI.
 
Section 1.52       Share Investment Account means an Investment Account
established and maintained in accordance with Article XI.
 
Section 1.53       Tender Offer means a tender offer made to holders of any one
or more classes of Shares generally, or any other offer made to holders of any
one or more classes of Shares generally to purchase, exchange, redeem or
otherwise transfer Shares, whether for cash or other consideration whether or
not such offer constitutes a “tender offer” or an “exchange offer” for purposes
of the Exchange Act.
 
Section 1.54       Total Compensation during any period means an Employee’s
aggregate total compensation paid by the Employer and any Affiliated Employer
with respect to such period that constitutes wages within the meaning of section
3401 of the Code, plus any amounts by which the Employee’s compensation paid by
the Employer or any Affiliated Employer has been reduced pursuant to a
compensation reduction agreement under the terms of any qualified cash or
deferred arrangement described in section 401(k) of the Code, any salary
reduction simplified employee pension plan described in section 408(k) of the
Code, any tax deferred annuity plan described in section 403(b) of the Code, any
cafeteria plan described in section 125 of the Code, or any transportation
program described in Section 132(f) of the Code.  In no event, however, shall an
Employee’s Total Compensation for any calendar year include any compensation in
excess of $170,000 (or such other amount as may be permitted under section
401(a)(17) of the Code).  In addition, for Limitation Years after 1997, each
Employee’s Total Compensation shall include any amounts by which the Employee’s
compensation paid by the Employer or any Affiliated Employer has been reduced
pursuant to a compensation reduction agreement under the terms of any plan
described in section 457 of the Code.
 
Section 1.55       Trust means the legal relationship created by the Trust
Agreement pursuant to which the Trustee holds the Trust Fund in trust.
 
Section 1.56       Trust Agreement means the agreement between the Bank and the
Trustee therein named or its successors pursuant to which the Trust Fund shall
be held in trust.
 
Section 1.57       Trust Fund means the corpus (consisting of contributions paid
over to the Trustee and investments thereof), and all earnings, appreciation or
additions thereof and thereto, held by the Trustee under the Trust Agreement in
accordance with the Plan, less any depreciation thereof and any payments made
therefrom pursuant to the Plan.
 
 
 
9

--------------------------------------------------------------------------------

 
 
Section 1.58       Trustee means the Trustee of the Trust Fund from time to time
in office.  The Trustee shall serve as Trustee until it is removed or resigns
from office and is replaced by a successor Trustee appointed in accordance with
the terms of the Trust Agreement.
 
Section 1.59       Valuation Date means the last business day of each Plan Year
and such other dates as the Plan Administrator may prescribe; provided, however,
that in the case of a transaction between the Plan and a “disqualified person”
within the meaning of Code Section 4975(e)(2), Valuation Date means the date of
the transaction.
 
Section 1.60       Year of Eligibility Service means an Eligibility Computation
Period during which the Employee completed at least 1,000 Hours of Service.
 
Section 1.61       Year of Vesting Service means a Vesting Computation Period
during which the Employee completed at least 1,000 Hours of Service.
 
ARTICLE II
 
PARTICIPATION
 
Section 2.1          Eligibility for Participation.
 
(a)          Only Eligible Employees may be or become Participant of the
Plan.  An Employee shall be an Eligible Employee if he (i) is employed by one or
more Participating Employers; (ii) has attained age 21; (iii) has completed at
least one Year of Eligibility Service; and (iv) is not excluded under section
2.1(b).
 
(b)          An Employee is not an Eligible Employee if he:
 
(i)          does not receive Allocation Compensation from at least one
Participating Employer; or
 
(ii)          is an Employee who has waived any claim to participation in the
Plan.
 
Section 2.2          Commencement of Participation.
 
Every Employee who is an Eligible Employee on the effective date of the
transaction whereby the Bank becomes a wholly owned subsidiary of Westfield
Financial, Inc.  shall automatically become a Participant as of the Effective
Date.  An Employee who becomes an Eligible Employee after the Effective Date
shall automatically become a Participant on the first day of the calendar month
coincident with or next following the Eligibility Computation Period in which he
becomes an Eligible Employee.
 
Section 2.3          Termination of Participation.
 
Participation in the Plan shall cease, and a Participant shall become a Former
Participant, upon termination of employment with all Participating Employers,
death, Disability or Retirement, failure to return to work upon the expiration
of a leave of absence granted pursuant to section 3.3, becoming an Employee who
is excluded under section 2.1(b) or distribution of the entire vested interest
in his Account.
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
ARTICLE III

 
SPECIAL PROVISIONS
 
Section 3.1          Military Service.
 
In the case of a termination of employment of any Employee to enter directly
into Military Service, the entire period of his absence shall be treated, for
purposes of vesting and eligibility for participation (but not, except as
required by law, for purposes of eligibility to share in allocations of
contributions in accordance with Article VII), as if he had worked for the
Employer during the period of his absence.  In the event of the re-employment of
such person by the Employer within a period of not more than six months:
 
(a)          after he becomes entitled to release or discharge, if he has
entered into the armed forces; or
 
(b)          after such service terminates, if he has entered into other service
defined as Military Service;
 
such period, also, shall be deemed to be Military Service.
 
Section 3.2          Maternity or Paternity Leave.
 
(a)          Subject to section 3.2(c), in the event of an Employee’s absence
from work in the service of the Employer and all Affiliated Employers for a
period:
 
(i)           that commences on or after October 1, 1985;
 
(ii)          for which the person is not paid or entitled to payment by the
Employer or any Affiliated Employer; and
 
(iii)         that constitutes Maternity or Paternity Leave;
 
then the rules of section 3.2(b) shall apply.
 
(b)           In cases of absence described in section 3.2(a), solely for
purposes of determining whether a One-Year Break in Service has occurred, the
person shall be credited for the period of an absence described in section
3.2(a) with the number of Hours of Service equal to the lesser of:
 
(i)           (A)  the number of Hours of Service that would have been credited
to the person if he had continued working for the Bank or an Affiliated Employer
during the period of such absence, or (B) if the number of Hours of Service
prescribed under section 3.2(b)(i)(A) cannot be determined, 8 Hours of Service
for each working day during the period of absence; or
 
 
 
11

--------------------------------------------------------------------------------

 
 
(ii)          501 Hours of Service.
 
Such credit shall be given during the Computation Period during which such
absence began, if necessary to prevent a One-Year Break in Service from
occurring during such Computation Period, and in all other cases, such credit
shall be given during the immediately following Computation Period.
 
(c)          Notwithstanding anything in the Plan to the contrary, this section
3.2 shall not apply unless the person furnishes to the Plan Administrator such
information as the Plan Administrator may reasonably require in order to
establish (i) that the person’s absence is one described in section 3.2(a), and
(ii) the number of working days during such absence.
 
Section 3.3          Adjustments to Years of Eligibility Service.
 
The Years of Eligibility Service of an Employee who returns to the employment of
the Employer or any Affiliated Employer following a separation from service
shall include his Years of Eligibility Service prior to such separation from
service, and such an Employee shall be readmitted to participation immediately
upon his return to service if he is then an Eligible Employee.
 
Section 3.4          Leave of Absence.
 
In the event of temporary absence from work in the service of the Employer and
all Affiliated Employers for any period for which a Participant shall have been
granted a leave of absence by the Employer, the entire period of his absence
shall be treated for purposes of vesting and eligibility for participation (but
not for purposes of eligibility to share in the allocation of contributions in
accordance with Article VII), as if he had worked for the Employer during the
period of his absence.  Absence from work for a period greater than, or failure
to return to work upon the expiration of, the period of leave of absence granted
by the Employer shall terminate participation in the Plan as of the date on
which such period ended.  In granting leaves of absence for purposes of the
Plan, all Employees in like circumstances shall be similarly treated.
 
Section 3.5          Family and Medical Leave.
 
In the event of absence for a period recognized a family and medical leave under
the federal Family and Medical Leave Act of 1992, the period of such absence
shall be recognized for purposes of vesting and eligibility to participate to
the full extent required by law.
 
Section 3.6          Service with Uniformed Forces.
 
Periods of service with the uniformed forces of the United States shall be
treated in the manner required pursuant to section 414(u) of the Code.
 
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
CONTRIBUTIONS BY PARTICIPANTS NOT PERMITTED
 
Section 4.1          Contributions by Participants Not Permitted.
 
Participants shall not be required, nor shall they be permitted, to make
contributions to the Plan.
 
ARTICLE V

 
CONTRIBUTIONS BY THE EMPLOYER
 
Section 5.1          In General.
 
Subject to the limitations of Article VIII, for each Plan Year, the
Participating Employers shall contribute to the Plan the amount, if any,
determined by the Board of Directors of Westfield Financial, Inc., but in no
event less than the amount described in section 5.2(a).  The amount contributed
for any Plan Year shall be treated as a Loan Repayment Contribution, a
Discretionary Contribution, or a combination thereof, in accordance with the
provisions of this Article V.
 
Section 5.2          Loan Repayment Contributions.
 
For each Plan Year, a portion of the Participating Employers’ contributions, if
any, to the Plan equal to the sum of:
 
(a)          the minimum amount required to be added to the Loan Repayment
Account in order to provide adequate funds for the payment of the principal and
interest then required to be repaid under the terms of any outstanding Share
Acquisition Loan obtained by the Trustee; plus
 
(b)          the additional amount, if any, designated by the Committee to be
applied to the prepayment of principal or interest under the terms of any
outstanding Share Acquisition Loan obtained by the Trustee;
 
shall be treated as a Loan Repayment Contribution for such Plan Year.  A Loan
Repayment Contribution for a Plan Year shall be allocated to the Loan Repayment
Account and shall be applied by the Trustee, in the manner directed by the
Committee, to the payment of accrued interest and to the reduction of the
principal balance of any Share Acquisition Loan obtained by the Trustee that is
outstanding on the date on which the Loan Repayment Contribution is made.  To
the extent that a Loan Repayment Contribution for a Plan Year results in a
release of Financed Shares in accordance with section 6.4, such Shares shall be
allocated among the Accounts of Eligible Participants for such Plan Year in
accordance with section 7.2.
 
 
 
13

--------------------------------------------------------------------------------

 
 
Section 5.3          Discretionary Contributions.
 
In the event that the amount of the Participating Employers’ contributions to
the Plan for a Plan Year exceeds the amount of the Loan Repayment Contributions
for such Plan Year, such excess shall be treated as a Discretionary Contribution
and shall be allocated among the Accounts of the Eligible Participants for such
Plan Year in accordance with section 7.3.
 
Section 5.4          Retroactive Contributions.
 
A Participating Employer shall make a Retroactive Contribution in respect of any
individual previously employed by it who is re-employed by any Affiliated
Employer after December 12, 1994 following the completion of a period of
Qualified Military Service.  Such Retroactive Contribution shall be made in the
following manner for each Plan Year that includes any part of the period of
Qualified Military Service:
 
(a)         An allocation percentage shall be computed by dividing (i) the sum
of the  Fair Market Value of all Financed Shares allocated to Eligible
Participants for such Plan Year plus the dollar amount of all Discretionary
Contributions made in cash for such Plan Year plus the Fair Market Value of all
Discretionary Contributions made in Shares for such Plan Year, divided by (ii)
the aggregate amount of Allocation Compensation used in the allocation for such
Plan Year.  Fair Market Value for such purposes shall be determined as of the
last day of the Plan Year.
 
(b)         A notional allocation shall be determined by multiplying (A) the
percentage determined under section 5.4(a) by (B) the Allocation Compensation
which the individual would have had for such Plan Year if  he had remained in
the service of his Participating Employer in the same capacity and earning
Allocation Compensation and Total Compensation at the annual rates in effect
immediately prior to the commencement of the Qualified Military Leave (or, if
such rates are not reasonably certain, at an annual rate equal to the actual
Allocation Compensation and Total Compensation, respectively, paid to him for
the 12-month period immediately preceding the Qualified Military Service).
 
(c)         An actual Retroactive Contribution for the Plan Year shall be
determined by computing the excess of (A) the notional allocation determined
under section 5.4(b) over (B) the sum of the dollar amount of any Discretionary
Contribution in cash, the Fair Market Value of any Discretionary Contribution in
Shares and the Fair Market Value of any Financed Shares actually allocated to
such individual for such Plan Year.
 
Section 5.5          Time and Manner of Payment.
 
(a)          Payment of contributions made pursuant to this Article V shall be
made: (i) in cash, in the case of a Loan Repayment Contribution; and (ii) in
cash, in Shares, or in a combination of cash and Shares, in the case of an
Discretionary Contribution or a Retroactive Contribution.
 
(b)          Contributions made pursuant to this Article V for a Plan Year shall
be paid to the Trust Fund on or before the due date (including any extensions
thereof) of the Employer’s federal income tax return for its taxable year during
which such Plan Year ends.  All such contributions shall be allocated to the
Accounts of the Eligible Participants in the case of a Discretionary
Contribution, to the Account of the Participant for whom it is made in the case
of a Retroactive Contribution, and to the Loan Repayment Account in the case of
a Loan Repayment Contribution, as soon as is practicable following the payment
thereof to the Trust Fund.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
ARTICLE VI
 
SHARE ACQUISITION LOANS
 
Section 6.1          In General.
 
The Committee may, with the prior approval of the Board of Directors of
Westfield Financial, Inc., direct the Trustee to obtain a Share Acquisition Loan
on behalf of the Plan, the proceeds of which shall be applied on the earliest
practicable date:
 
(a)          to purchase Shares; or
 
(b)          to make payments of principal or interest, or a combination of
principal and interest, with respect to such Share Acquisition Loan; or
 
(c)          to make payments of principal and interest, or a combination of
principal and interest, with respect to a previously obtained Share Acquisition
Loan that is then outstanding.
 
Section 6.2          Terms and Conditions.
 
Any Share Acquisition Loan shall be obtained on such terms and conditions as the
Committee may approve; provided, however, that:
 
(a)          The Share Acquisition Loan is primarily for the benefit of
Participants and their Beneficiaries;
 
(b)          The interest rate payable with respect to the Share Acquisition
Loan and the price of any Shares to be acquired with the proceeds thereof must
not be such that the Trust Fund might be “drained off” (as such term is used in
the applicable regulations under Code Section 4975);
 
(c)          The terms of the Share Acquisition Loan are, at the time such Share
Acquisition Loan is made, at least as favorable to the Trust Fund as the terms
of a comparable loan resulting from arm’s length negotiations between
independent parties;
 
(d)          The Share Acquisition Loan is for a specific term, bears a
reasonable rate of interest and is not payable upon demand except in the event
of a default; and
 
(e)           In the event of default, the value of plan assets transferred in
satisfaction of the Share Acquisition Loan do not exceed the amount of default;
provided, however, that if the lender of the Share Acquisition Loan is a
“disqualified person” within the meaning of Code Section 4975(e)(2), the Share
Acquisition Loan is only payable upon demand in the event of a default to the
extent of any default in any required payments due and payable under the Share
Acquisition Loan (without regard to any rights of acceleration on the part of
the lender).
 
 
 
15

--------------------------------------------------------------------------------

 
 
Section 6.3          Collateral; Liability for Repayment.
 
(a)           The Committee may direct the Trustee to pledge, at the time a
Share Acquisition Loan is obtained, the following assets of the Plan as
collateral for such Share Acquisition Loan:
 
(i)          any Shares purchased with the proceeds of such Share Acquisition
Loan and any earnings attributable thereto;
 
(ii)         any Financed Shares then pledged as collateral for a prior Share
Acquisition Loan which is repaid with the proceeds of such Share Acquisition
Loan and any earnings attributable thereto; and
 
(iii)        pending the application thereof to purchase Shares or repay a prior
Share Acquisition Loan, the proceeds of such Share Acquisition Loan and any
earnings attributable thereto.
 
Except as specifically provided in this section 6.3(a), no assets of the Plan
shall be pledged as collateral for the repayment of any Share Acquisition Loan.
 
(b)           No person entitled to payment under a Share Acquisition Loan shall
have any right to the assets of the Plan except for:
 
(i)           Financed Shares that have been pledged as collateral for such
Share Acquisition Loan pursuant to section 6.3(a);
 
(ii)          Loan Repayment Contributions made pursuant to section 5.2; and
 
(iii)         earnings attributable to Financed Shares described in section
6.3(b)(i) and to Loan Repayment Contributions described in section 6.3(b)(ii).
 
Except in the event of a default or a refinancing pursuant to which an existing
Share Acquisition Loan is repaid or as provided in section 14.3, the aggregate
amount of all payments of principal and interest made by the Trustee with
respect to all Share Acquisition Loans obtained on behalf of the Plan shall at
no time exceed the aggregate amount of all Loan Repayment Contributions
theretofore made plus the aggregate amount of all earnings (other than dividends
paid in the form of Shares) attributable to Financed Shares and to such Loan
Repayment Contributions.
 
(c)           Any Share Acquisition Loan shall be without recourse against the
Plan and Trust.
 
 
 
16

--------------------------------------------------------------------------------

 
 
Section 6.4          Loan Repayment Account.
 
In the event that one or more Share Acquisition Loans shall be obtained, a Loan
Repayment Account shall be established under the Plan.  The Loan Repayment
Account shall be credited with all Shares acquired with the proceeds of a Share
Acquisition Loan, all Loan Repayment Contributions and all earnings (including
dividends paid in the form of Shares) or appreciation attributable to such
Shares and Loan Repayment Contributions.  The Loan Repayment Account shall be
charged with all payments of principal and interest made by the Trustee with
respect to any Share Acquisition Loan, all Shares released in accordance with
section 6.5 and all losses, depreciation or expenses attributable to Shares or
to other property credited thereto.  The Financed Shares, as well as any
earnings thereon, shall be allocated to such Loan Repayment Account and shall be
accounted for separately from all other amounts or property contributed under
the Plan.
 
Section 6.5          Release of Financed Shares.
 
As of the last day of each Plan Year during which a Share Acquisition Loan is
outstanding, a portion of the Financed Shares purchased with the proceeds of
such Share Acquisition Loan and allocated to the Loan Repayment Account shall be
released.  The number of Financed Shares released in any such Plan Year shall be
equal to the amount determined according to one of the following methods:
 
(a)           by computing the product of: (i) the number of Financed Shares
purchased with the proceeds of such Share Acquisition Loan and allocated to the
Loan Repayment Account immediately before the release is effected; multiplied by
(ii) a fraction, the numerator of which is the aggregate amount of the principal
and interest payments (other than payments made upon the refinancing of a Share
Acquisition Loan as contemplated by section 6.1(c) that does not result in (i) a
net increase or decrease in the outstanding principal amount of the Share
Acquisition Loan, or (ii) an extension of the period during which the Share
Acquisition Loan is repaid) made with respect to such Share Acquisition Loan
during such Plan Year, and the denominator of which is the numerator plus the
aggregate amount of all principal and interest remaining to be paid with respect
to such Share Acquisition Loan as of the first day of such Plan Year; or
 
(b)           by computing the product of: (i) the number of Financed Shares
purchased with the proceeds of such Share Acquisition Loan and allocated to the
Loan Repayment Account immediately before the release is effected; multiplied by
(ii) a fraction, the numerator of which is the aggregate amount of the principal
payments (other than payments made upon the refinancing of a Share Acquisition
Loan as contemplated by section 6.1(c) that does not result in (i) a net
increase or decrease in the outstanding principal amount of the Share
Acquisition Loan, or (ii) an extension of the period during which the Share
Acquisition Loan is repaid) made with respect to such Share Acquisition Loan
during such Plan Year, and the denominator of which is the numerator plus the
aggregate amount of all principal remaining to be paid with respect to such
Share Acquisition Loan as of the first day of such Plan Year; provided, however,
that the method described in this section 6.5(b) may be used only if the Share
Acquisition Loan does not extend for a period in excess of 10 years after the
date of origination and only to the extent that principal payments on such Share
Acquisition Loan are made at least as rapidly as under a loan of like principal
amount with a like interest rate and term requiring level amortization of
principal and interest.
 
 
 
17

--------------------------------------------------------------------------------

 
 
The method to be used shall be specified in the documents governing the Share
Acquisition Loan or, if not specified therein, prescribed by the Committee, in
its discretion.  In the event that property other than, or in addition to,
Financed Shares shall be held in the Loan Repayment Account and pledged as
collateral for a Share Acquisition Loan, then the property to be released
pursuant to this section 6.5 shall be property having a Fair Market Value
determined by applying the method to be used to the Fair Market Value of all
property pledged as collateral for such Share Acquisition Loan; provided,
however, that no property other than Financed Shares shall be released pursuant
to this section 6.5 unless all Financed Shares have previously been released.
 
Section 6.6          Restrictions on Financed Shares.
 
Except to the extent required under any applicable law, rule or regulation, no
Shares purchased with the proceeds of a Share Acquisition Loan shall be subject
to a put, call or other option, or to any buy-sell or similar arrangement, while
held by the Trustee or when distributed from the Plan.  The provisions of this
section 6.6 shall continue to apply in the event that this Plan shall cease to
be an employee stock ownership plan, within the meaning of section 4975(e)(7) of
the Code.
 
ARTICLE VII

 
ALLOCATION OF CONTRIBUTIONS
 
Section 7.1          Allocation Among Eligible Participants.
 
Subject to the limitations of Article VIII, Discretionary Contributions for a
Plan Year made in accordance with section 5.3 and Financed Shares and other
property that are released from the Loan Repayment Account for a Plan Year in
accordance with section 6.5 shall be allocated among the Eligible Participants
for such Plan Year, in the manner provided in this Article VII.
 
Section 7.2          Allocation of Released Shares or Other Property.
 
Subject to the limitations of Article VIII, in the event that Financed Shares or
other property are released from the Loan Repayment Account for a Plan Year in
accordance with section 6.5, such released Shares or other property shall be
allocated among the Accounts of the Eligible Participants for the Plan Year in
the proportion that each such Eligible Participant’s Allocation Compensation for
the portion of such Plan Year during which he was a Participant bears to the
aggregate of such Allocation Compensation of all Eligible Participants for such
Plan Year.
 
Section 7.3          Allocation of Discretionary Contributions.
 
Subject to the limitations of Article VIII, in the event that the Participating
Employers make Discretionary Contributions for a Plan Year, such Discretionary
Contributions shall be allocated among the Accounts of the Eligible Participants
for such Plan Year in the proportion that each such Eligible Participant’s
Allocation Compensation for the portion of such Plan Year during which he was a
Participant bears to the aggregate of such Allocation Compensation of all
Eligible Participants for such Plan Year.
 
 
 
18

--------------------------------------------------------------------------------

 
 
ARTICLE VIII

 
LIMITATIONS ON ALLOCATIONS
 
Section 8.1          Optional Limitations on Allocations.
 
If, for any Plan Year, the application of sections 7.2 and 7.3 would result in
more than one-third of the number of Shares or of the amount of money or
property to be allocated thereunder being allocated to the Accounts of Eligible
Participants for such Plan Year who are also Highly Compensated Employees for
such Plan Year, then the Committee may, but shall not be required to, direct
that this section 8.1 shall apply in lieu of sections 7.2 and 7.3.  If the
Committee gives such a direction, then the Committee shall impose a maximum
dollar limitation on the amount of Allocation Compensation that may be taken
into account for each Eligible Participant.  The dollar limitation which shall
be imposed shall be the limitation which produces the result that the aggregate
Allocation Compensation taken into account for Eligible Participant who are
Highly Compensated Employees, constitutes exactly one-third of the aggregate
Allocation Compensation taken into account for all Eligible Participants.
 
Section 8.2          General Limitations on Contributions.
 
(a)       Notwithstanding any other provision of the Plan, no amount shall be
allocated to a Participant’s Account for any Limitation Year to the extent that
such allocation would result in an Annual Addition of an amount exceeding:
 
(i)           for Limitation Years beginning before January 1, 2002, the lesser
of (A) $30,000 (or such other amount as is permissible under section
415(c)(1)(A) of the Code), or (B) twenty-five percent (25%) of the Participant’s
Total Compensation paid during such Limitation Year;
 
(ii)          for Limitation Years beginning after December 31, 2001, the lesser
of (A) $40,000 (or such other amount as is permissible under section
415(c)(1)(A) of the Code), or (B) one hundred percent (100%) of the
Participant’s Total Compensation paid during such Limitation Year; and
 
(iii)         for Limitation Years beginning after December 31, 2007, the lesser
of (A) $46,000 (or such other amount as is permissible under section
415(c)(1)(A) of the Code), or (B) one hundred percent (100%) of the
Participant’s Section 415 Compensation paid during such Limitation Year.
 
(b)       In the case of a Participant who may be entitled to benefits under any
qualified defined benefit plan (whether or not terminated) now in effect or ever
maintained by the Employer, such Participant’s Annual Additions under this Plan
shall, in addition to the limitations provided under section 8.2(a), be further
limited so that the sum of the Participant’s Defined Contribution Plan Fraction
plus his Defined Benefit Plan Fraction does not exceed 1.0 for any Limitation
Year beginning prior to January 1, 2000; provided, however, that this limitation
shall only apply if and to the extent that the benefits under the Employer’s
qualified defined benefit plan or any other qualified defined contribution plan
of the Employer are not limited so that such sum is not exceeded.
 
 
 
19

--------------------------------------------------------------------------------

 
 
(c)           For purposes of this section 8.2, the following special
definitions shall apply:
 
(i)           Annual Addition means the sum of the following amounts allocated
on behalf of a Participant for a Limitation Year:
 
(A)         all contributions by the Employer (including contributions made
under a salary reduction agreement pursuant to sections 401(k), 408(k) or 403(b)
of the Code) under any qualified defined contribution plan or simplified
employee pension (other than this Plan) maintained by the Employer, as well as
the Participant’s allocable share, if any, of any forfeitures under such plans
as well as all amounts allocated to an individual medical benefit account, as
defined in section 415(l)(2) of the Code, which is part of a pension or annuity
plan maintained by the Employer; plus
 
(B)           (I)           for Limitation Years that begin prior to January 1,
1987, the lesser of (1) one-half of all nondeductible voluntary contributions
under any other qualified defined contribution plan (whether or not terminated)
maintained by the Employer, or (2) the amount of the nondeductible voluntary
contributions under qualified defined contribution plan (whether or not
terminated) maintained by the Employer in excess of 6% of such Participant’s
Total Compensation; and (II) for Limitation Years that begin after December 31,
1986, the sum of all of the nondeductible voluntary contributions under any
other qualified defined contribution plan (whether or not terminated) maintained
by the Employer;
 
(C)         all Discretionary Contributions under this Plan; plus
 
(D)         except as hereinafter provided in this section 8.2(c)(i), a portion
of the Employer’s Loan Repayment Contributions to the Plan for such Limitation
Year which bears the same proportion to the total amount of the Employer’s Loan
Repayment Contributions for the Limitation Year that the number of Shares (or
the Fair Market Value of property other than Shares) allocated to the
Participant’s Account pursuant to section 7.2 or 8.1, whichever is applicable,
bears to the aggregate number of Shares (or Fair Market Value of property other
than Shares) so allocated to all Participants for such Limitation Year.
 
Notwithstanding section 8.2(c)(i)(D), if, for any Limitation Year, the aggregate
amount of Discretionary Contributions allocated to the Accounts of the
individuals who are Highly Compensated Employees for such Limitation Year, when
added to such Highly Compensated Employees’ allocable share of any Loan
Repayment Contributions for such Limitation Year, does not exceed one-third of
the total of all Discretionary Contributions and Loan Repayment Contributions
for such Limitation Year, then that portion, if any, of the Loan Repayment
Contributions for such Limitation Year that is applied to the payment of
interest on a Share Acquisition Loan shall not be included as an Annual
Addition.  In no event shall any Financed Shares, any dividends or other
earnings thereon, any proceeds of the sale thereof or any portion of the value
of the foregoing be included as an Annual Addition.  In Limitation Years
beginning after December 31, 2001, catch-up elective deferrals under section
414(v) of the Code shall not be included as Annual Additions.
 
 
 
20

--------------------------------------------------------------------------------

 
 
(ii)         Employer means Westfield Financial, Inc., and all members of a
controlled group of corporations, as defined in section 414(b) of the Code, as
modified by section 415(h) of the Code, all commonly controlled trades or
businesses, as defined in section 414(c) of the Code, as modified by section
415(h) of the Code, all affiliated service groups, as defined in section 414(m)
of the Code, of which Westfield Financial, Inc.  is a member, as well as any
leasing organization, as defined in section 18.8, that employs any person who is
considered an employee under section 18.8 and any other entity that is required
to be aggregated with the Employer pursuant to regulations under section 414(o)
of the Code.
 
(iii)        Defined Benefit Plan Fraction means, for any individual for any
Limitation Year, a fraction, the numerator of which is the Projected Annual
Benefit (determined as of the end of such Limitation Year) of the Participant
under any qualified defined benefit plans (whether or not terminated) maintained
by the Employer for the current and all prior Limitation Years, and the
denominator of which is as follows:  (A) for Limitation Years ending prior to
January 1, 1983, the lesser of (I) the dollar limitation in effect under section
415(b)(1) (A) of the Code for such Limitation Year, or (II) the amount which may
be taken into account under section 415(b)(1)(B) of the Code with respect to
such Participant for such Limitation Year; and (B) in all other cases, the
lesser of (I) (except as provided in section 16.8(b) for a Top Heavy Plan Year)
the product of 1.25 multiplied by the dollar limitation in effect under section
415(b)(1)(A) of the Code for such Limitation Year, or (II) the product of 1.4
multiplied by the amount which may be taken into account under section
415(b)(1)(B) of the Code with respect to such Participant for such Limitation
Year.
 
(iv)        Defined Contribution Plan Fraction means, for any individual for any
Limitation Year, a fraction (A) the numerator of which is the sum of such
individual’s Annual Additions (determined as of the end of such Limitation Year)
under this Plan and any other qualified defined contribution plans (whether or
not terminated) maintained by the Employer for the current and all prior
Limitation Years, and (B) the denominator of which is as follows:  (I) for
Limitation Years ending prior to January 1, 1983, the sum of the lesser of the
following amounts for such Limitation Year and for each prior Limitation Year
during which such individual was employed by the Employer:  (1) the Maximum
Permissible Amount for such Limitation Year (without regard to section 415(c)(6)
of the Code), or (2) the amount which may be taken into account under section
415(c)(1)(B) of the Code with respect to such individual for such Limitation
Year; and (II) in all other cases, the sum of the lesser of the following
amounts for such Limitation Year and for each prior Limitation Year during which
such individual was employed by the Employer: (1) (except as provided in section
17.8(b) for a Top Heavy Plan Year) the product of 1.25 multiplied by the Maximum
Permissible Amount for such Limitation Year (determined without regard to
section 415(c)(6) of the Code), or (2) the product of 1.4 multiplied by the
amount which may be taken into account under section 415(c)(1)(B) of the Code
(or section 415(c)(7) of the Code, if applicable) with respect to such
individual for such Limitation Year; provided, however, that the Plan
Administrator may, at his election, adopt the transition rule set forth in
section 415(e)(6) of the Code in making the computation set forth in this
section 8.2(c)(iv).  If the sum of an individual’s Defined Benefit Plan Fraction
and Defined Contribution Plan Fraction exceeded 1.0 as of September 30, 1983,
then such individual’s Defined Contribution Plan Fraction shall be determined
under regulations to be prescribed by the Secretary of the Treasury so that the
sum of the fractions does not exceed 1.0.
 
 
 
21

--------------------------------------------------------------------------------

 
 
(v)         Limitation Year means the Plan Year.
 
(vi)        Maximum Permissible Amount means (A) $25,000 (or such higher amount
as may be permitted under section 415(d) of the Code because of cost of living
increases) for Limitation Years beginning prior to January 1, 1983, and (B) the
greater of (I) $30,000, or (II) 25% of the dollar limitation in effect under
section 415(b)(1)(A) of the Code for Limitation Years beginning on or after
January 1, 1983.
 
(vii)       Projected Annual Benefit means an individual’s annual retirement
benefit (adjusted to the actuarial equivalent of a straight life annuity if
expressed in a form other than a straight life or qualified joint and survivor
annuity) under any qualified defined benefit plan maintained by the Employer,
whether or not terminated, assuming that the individual will continue employment
until the later of such individual’s current age or normal retirement age under
such plan, and that the individual’s Total Compensation for the Limitation Year
and all other relevant factors used to determine benefits under such plan will
remain constant for all future Limitation Years.
 
(viii)      Section 415 Compensation means an Employee’s aggregate total
compensation paid by the Employer and any Affiliated Employer with respect to
such period that constitutes wages within the meaning of section 3401 of the
Code, plus amounts that would be included in wages but for an election under
section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b) of the
Code.  An Employee’s Section 415 Compensation shall be determined without regard
to any rules that limit the remuneration included in wages based on the nature
or location of the employment or the services performed (such as the exception
for agricultural labor in section 3401(a)(2) of the Code).  Section 415
Compensation shall also include wages paid after an Employee’s severance from
employment if the amounts are paid before the later of two and a half months
after the date of termination or the end of the Plan Year and if: (1) the
amounts paid are regular compensation for services during the Employee’s regular
working hours, or compensation outside the Employee’s regular working hours
(including overtime), commissions, bonuses or other similar payments, and the
payment would have been paid to the Employee prior to a severance from
employment if the Employee had continued in employment with the Employer or
Affiliated Employer; or (2) the amount is a payment of unused accrued bona fide
sick, vacation, or other leave that would have been available to the Employee
for use had employment continued, or is received by the Employee pursuant to a
nonqualified unfunded deferred compensation plan, but only if the payment would
have been paid to the Employee at the same time if the Employee had continued in
employment with the Employer or Affiliated Employer and only to the extent that
the payment is includible in the Employee’s gross income.  In no event, however,
shall an Employee’s Section 415 Compensation for any calendar year include any
compensation in excess of $230,000 (or such other amount as may be permitted
under section 401(a)(17) of the Code).  Effective for Plan Years beginning on or
after January 1, 2009, in accordance with Section 105(b) of the Heroes Earnings
Assistance and Relief Tax Act of 2008 and the guidance promulgated thereunder,
“Section 415 Compensation” also includes any differential wage payments, which
(1) are made by the Company to an individual with respect to any period during
which the individual is performing services in the uniformed services (as
defined in chapter 43 of title 38 of the United States Code) while on active
duty for a period of more than 30 days, and (2) represent all or a portion of
the wages the individual would have received from the Company if the individual
were performing service for the Company; provided that all employees of the
Company performing services in the uniformed services (as defined in chapter 43
of title 38 of the United States Code) are entitled to receive differential wage
payments on reasonably equivalent terms.
 
 
 
22

--------------------------------------------------------------------------------

 
 
(d)        Notwithstanding any provision of the Plan to the contrary, if the
Annual Additions must be reduced to satisfy the limitations of section 8.2(a) or
(b), such reduction may only be accomplished in accordance with the Employee
Plans Compliance Resolution System as set forth in Revenue Procedure 2008-50 or
any superseding guidance, including, but not limited to, the preamble of the
final Code Section 415 regulations.  The amount by which any Individual’s Annual
Addition to this Plan is reduced shall be allocated in accordance with Articles
V and VII as a contribution by the Participating Employers in the next
succeeding Limitation Year.
 
(e)        Prior to determining an individual’s actual Total Compensation for a
Limitation Year, the Participating Employer may determine the limitations under
this section 8.2 for an individual on the basis of a reasonable estimation of
the individual’s Total Compensation for the Limitation Year that is uniformly
determined for all individuals who are similarly situated.  As soon as it is
administratively feasible after the end of the Limitation Year, the limitations
of this section 8.2 shall be determined on the basis of the individual’s actual
Total Compensation for the Limitation Year.
 
ARTICLE IX

 
VESTING
 
Section 9.1          Vesting.
 
Subject to the provisions of sections 9.2 and 14.1(a), the balance credited to
each Participant’s Account shall become vested in accordance with the following
schedule:
 
 
 
23

--------------------------------------------------------------------------------

 
 
 
 
Years of
Vesting Service
 
 
Vested
Percentage
     
less than 3 years
 
0%
     
3 or more years
 
100%

 
 
Section 9.2          Vesting on Death, Disability, Retirement or Change in
Control.
 
Any previously unvested portion of the remainder of the balance credited to the
Account of a Participant or of a person who is a Former Participant solely
because he is excluded from membership under section 2.1(b) shall become fully
vested immediately upon his attainment of age 65 while employed by any
Applicable Employer, or, if earlier, upon the termination of his employment with
all Affiliated Employers by reason of death, Disability, Retirement or upon the
occurrence of a Change in Control.
 
Section 9.3          Forfeitures on Termination of Employment.
 
(a)           Upon the termination of employment of a Participant or Former
Participant for any reason other than death or Disability, that portion of the
balance credited to his Account which is not vested at the date of such
termination shall be forfeited upon the earliest of (a) full distribution of the
vested portion of the Account or (b) the fifth anniversary following the date of
re-employment. Such forfeiture shall be made with respect to the various types
of assets in the Account of the Participant or Former Participant on the
following basis:
 
(i)           such forfeiture shall first be made with respect to assets other
than Shares, if any;
 
(ii)          to the extent that such forfeiture exceeds the amount of assets
available under Section 9.3(a)(i), it shall next be made with respect to
Shares.  If interests in more than one class of qualifying employer securities
have been allocated to the Account of the Participant or Former Participant, the
Participant or Former Participant will be treated as forfeiting the same
proportion of each such class.
 
(b)           The proceeds of such forfeited amounts, reduced by any amounts
required to be credited because of re-employment pursuant to section 9.4, shall
be treated as Forfeitures and shall be disposed of as provided in section
9.5.  If no portion of the balance credited to an Account of a Participant or
Former Participant is vested as of the date of his termination of employment, a
distribution of $0, representing full distribution of the Account, shall be
deemed to have been made to the Participant or Former Participant on such date.
 
Section 9.4          Amounts Credited Upon Re-Employment.
 
If an Employee forfeited any amount of the balance credited to his Account upon
his termination of employment, and is re-employed by any Affiliated Employer
prior to the occurrence of five consecutive One-Year Breaks in Service, then:
 
 
 
24

--------------------------------------------------------------------------------

 
 
(i)           an amount equal to the Fair Market Value of the Shares forfeited,
determined as of the date of forfeiture; and
 
(ii)          the amount credited to his General Investment Account that was
forfeited, determined as of the date of forfeiture;
 
shall be credited back to his Account; provided, however, that the Employee
repays the amount distributed to him from his Account as a result of such
termination no later than the fifth anniversary of his re-employment or the end
of the fifth Plan Year to begin after such distribution, whichever is
earlier.  Such amounts to be re-credited shall be obtained from the proceeds of
the forfeited amounts redeemed pursuant to section 9.3 during the Plan Year in
which the repayment is made, unless such proceeds are insufficient, in which
case the Employee’s Employer shall make an additional contribution in the amount
of such deficiency.  For purposes of this section 9.4, a Participant or Former
Participant who received a distribution of $0, shall be deemed to have made
repayment on the date of re-employment with an Employer.
 
Section 9.5          Allocation of Forfeitures.
 
Any Forfeitures that occur during a Plan Year shall be used to reduce the
contributions required of the Employer under the Plan in the next Plan Year and
shall be treated as Loan Repayment Contributions and Discretionary Contributions
in the proportions designated by the Committee in accordance with Article V.
 
ARTICLE X

 
THE TRUST FUND
 
Section 10.1       The Trust Fund.
 
The Trust Fund shall be held and invested under the Trust Agreement with the
Trustee.  The provisions of the Trust Agreement shall vest such powers in the
Trustee as to investment, control and disbursement of the Trust Fund, and such
other provisions not inconsistent with the Plan, including provision for the
appointment of one or more “investment managers” within the meaning of section
3(38) of ERISA to manage and control (including acquiring and disposing of) all
or any of the assets of the Trust Fund, as the Board may from time to time
authorize.  Except as required by ERISA, no bond or other security shall be
required of any Trustee at any time in office.
 
Section 10.2       Investments.
 
Except to the extent provided to the contrary in section 10.3, the Trust Fund
shall be invested in:
 
(i)          Shares;
 
 
25

--------------------------------------------------------------------------------

 
 
(ii)         such Investment Funds as may be established from time to time by
the Committee; and
 
(iii)        such other investments as may be permitted under the Trust
Agreement;
 
in such proportions as shall be determined by the Committee or, if so provided
under the Trust Agreement, as directed by one or more investment managers or by
the Trustee, in its discretion; provided, however, that the investments of the
Trust Fund shall consist primarily of Shares.  Notwithstanding the immediately
preceding sentence, the Trustee may temporarily invest the Trust Fund in
short-term obligations of, or guaranteed by, the United States Government or an
agency thereof, or may retain uninvested, or sell investments to provide,
amounts of cash required for purposes of the Plan.
 
Section 10.3       Distributions for Diversification of Investments.
 
(a)           Notwithstanding section 10.2, each Qualified Participant may:
 
(i)          during the first 90 days of each of the first five Plan Years to
begin after the Plan Year in which he first becomes a Qualified Participant,
elect that such percentage of the balance credited to his Account as he may
specify, but in no event more than 25% of the balance credited to his Account,
be either distributed to him pursuant to this section 10.3(a)(i) or transferred
to the 401(k) Plan as Adopted by Westfield Bank to the extent permitted by such
plan, no later than 90 days after the last day that such election may be made;
and
 
(ii)         during the first 90 days of the sixth Plan Year to begin after the
Plan Year in which he first becomes a Qualified Participant or of any Plan Year
thereafter, elect that such percentage of the balance credited to his Account as
he may specify, but in no event more than 50% of the balance credited to his
Account, be either distributed to him pursuant to this section 10.3(a)(ii) or
transferred to the 401(k) Plan as Adopted by Westfield Bank to the extent
permitted by such plan, no later than 90 days after the last day that such
election may be made.
 
For purposes of an election under this section 10.3, the balance credited to a
Participant’s Account shall be the balance credited to his Account determined as
of the last Valuation Date to occur in the Plan Year immediately preceding the
Plan Year in which such election is made and the 25% and 50% limitations shall
apply to such balance after the balance has been reduced by the amount of all
amounts distributed or transferred to the 401(k) Plan as Adopted by Westfield
Bank under this section 10.3.
 
(b)           An election made under section 10.3(a) shall be made in writing,
in the form and manner prescribed by the Plan Administrator, and shall be filed
with the Plan Administrator during the election period specified in section
10.3(a).  As soon as is practicable, and in no case later than 90 days following
the end of the election period during which such election is made, the Plan
Administrator shall take such actions as are necessary to cause the specified
percentage of the balance credited to the Account of the Qualified Participant
making the election to be distributed to such Qualified Participant.
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
(c)           An election made under section 10.3(a) may be changed or revoked
at any time during the election period described in section 10.3(a) during which
it is initially made.  In no event, however, shall any election under this
section 10.3 result in more than 25% of the balance credited to the
Participant’s Account being distributed to the Participant or transferred to the
401(k) Plan as Adopted by Westfield Bank, if such election is made during a Plan
Year to which section 10.3(a)(i) applies, or result in more than 50% of the
balance distributed to the Participant or transferred to the 401(k) Plan as
Adopted by Westfield Bank, if such election is made during the Plan Year to
which section 10.3(a)(ii) applies or thereafter.
 
Section 10.4       Use of Commingled Trust Funds.
 
Subject to the provisions of the Trust Agreement, amounts held in the Trust Fund
may be invested in:
 
(a)           any commingled or group trust fund described in section 401(a) of
the Code and exempt under section 501(a) of the Code; or
 
(b)           any common trust fund exempt under section 584 of the Code
maintained exclusively for the collective investment of the assets of trusts
that are exempt under section 501(a) of the Code; provided that the trustee of
such commingled, group or common trust fund is a bank or trust company.
 
Section 10.5       Management and Control of Assets.
 
All assets of the Plan shall be held by the Trustee in trust for the exclusive
benefit of Participants, Former Participants and their Beneficiaries.  No part
of the corpus or income of the Trust Fund shall be used for, or diverted to,
purposes other than for the exclusive benefit of Participants, Former
Participants and their Beneficiaries, and for defraying reasonable
administrative expenses of the Plan and Trust Fund.  No person shall have any
interest in or right to any part of the earnings of the Trust Fund, or any
rights in, to or under the Trust Fund or any part of its assets, except to the
extent expressly provided in the Plan.
 
ARTICLE XI

 
VALUATION OF INTERESTS IN THE TRUST FUND
 
Section 11.1       Establishment of Investment Accounts.
 
The Plan Administrator shall establish, or cause to be established, for each
person for whom an Account is maintained a Share Investment Account and a
General Investment Account.  Such Share Investment Accounts and General
Investment Accounts shall be maintained in accordance with this Article XI.
 
Section 11.2       Share Investment Accounts.
 
The Share Investment Account established for a person in accordance with section
11.1 shall be credited with:  (a) all Shares allocated to such person’s Account;
(b) all Shares purchased with amounts of money or property allocated to such
person’s Account; (c) all dividends paid in the form of Shares with respect to
Shares credited to his Account; and (d) all Shares purchased with amounts
credited to such person’s General Investment Account.  Such Share Investment
Account shall be charged with all Shares that are sold or exchanged to acquire
other investments or to provide cash and with all Shares that are distributed in
kind.
 
 
 
27

--------------------------------------------------------------------------------

 
 
Section 11.3       General Investment Accounts.
 
The General Investment Account that is established for a person in accordance
with section 11.1 shall be credited with:  (a) all amounts, other than Shares,
allocated to such person’s Account; (b) all dividends paid in a form other than
Shares with respect to Shares credited to such person’s Share Investment
Account; (c) the proceeds of any sale of Shares credited to such person’s Share
Investment Account; and (d) any earnings attributable to amounts credited to
such person’s General Investment Account.  Such General Investment Account shall
be charged with all amounts credited thereto that are applied to the purchase of
Shares, any losses or depreciation attributable to amounts credited thereto, any
expenses allocable thereto and any distributions of amounts credited thereto.
 
Section 11.4       Valuation of Investment Accounts.
 
(a)        The Plan Administrator shall determine, or cause to be determined,
the aggregate value of each person’s Share Investment Account as of each
Valuation Date by multiplying the number of Shares credited to such Share
Investment Account on such Valuation Date by the Fair Market Value of a Share on
such Valuation Date.
 
(b)         As of each Valuation Date, the Accounts of each Participant shall be
separately adjusted to reflect their proportionate share of any appreciation or
depreciation in the fair market value of the Investment Funds, any income earned
by the Investment Funds and any expenses incurred by the Investment Funds, as
well as any contributions, withdrawals or distributions and investment transfers
not posted as of the last Valuation Date.
 
Section 11.5       Annual Statements.
 
There shall be furnished, by mail or otherwise, at least once in each Plan Year
to each person who would then be entitled to receive all or part of the balance
credited to any Account if the Plan were then terminated, a statement of his
interest in the Plan as of such date as shall be selected by the Plan
Administrator, which statement shall be deemed to have been accepted as correct
and be binding on such person unless the Plan Administrator receives written
notice to the contrary within 30 days after the statement is mailed or furnished
to such person.
 
 
 
28

--------------------------------------------------------------------------------

 
 
ARTICLE XII

 
SHARES
 
Section 12.1       Specific Allocation of Shares.
 
All Shares purchased under the Plan shall be specifically allocated to the Share
Investment Accounts of Participants, Former Participants and their Beneficiaries
in accordance with section 11.2, with the exception of Financed Shares, which
shall be allocated to the Loan Repayment Account.
 
Section 12.2       Dividends.
 
(a)         Dividends paid with respect to Shares held under the Plan shall be
credited to the Loan Repayment Account, if paid with respect to Financed
Shares.  Such dividends shall be:  (i) applied to the payment of principal and
accrued interest with respect to any Share Acquisition Loan, if paid in cash; or
(ii) held in the Loan Repayment Account as Financed Shares for release in
accordance with section 6.5, if paid in the form of Shares.
 
(b)         Dividends paid with respect to Shares allocated to a person’s Share
Investment Account shall be credited to such person’s Share Investment Account.
Cash dividends credited to a person’s General Investment Account shall be, at
the direction of the Committee, either: (i) held in such General Investment
Account and invested in accordance with sections 10.2 and 11.3; (ii) distributed
immediately to such person; (iii) distributed to such person within 90 days of
the close of the Plan Year in which such dividends were paid; (iv) used to make
payments of principal or interest on a Share Acquisition Loan; provided,
however, that the Fair Market Value of Financed Shares released from the Loan
Repayment Account as a result of such payment equals or exceeds the amount of
the dividend; or (v) in calendar years beginning after December 31, 2001 either
held as provided in section 12.2(b)(i) or distributed as provided in section
12.2(b)(ii), as each person shall elect for his own Account.
 
Section 12.3       Voting Rights.
 
(a)         Each person shall direct the manner in which all voting rights
appurtenant to Shares allocated to his Share Investment Account will be
exercised, provided that such Shares were allocated to his Share Investment
Account as of the applicable record date.  Such person shall, for such purpose,
be deemed a “named fiduciary” within the meaning of section 402(a)(2) of
ERISA.  Such a direction shall be given by completing and filing with the
inspector of elections, the Trustee or such other person who shall be
independent of the Participating Employers as the Committee shall designate, at
least 10 days prior to the date of the meeting of holders of Shares at which
such voting rights will be exercised, a written direction in the form and manner
prescribed by the Committee.  The inspector of elections, the Trustee or such
other person designated by the Committee shall tabulate the directions given on
a strictly confidential basis, and shall provide the Committee with only the
final results of the tabulation.  The final results of the tabulation shall be
followed by the Committee in directing the Trustee as to the manner in which
such voting rights shall be exercised.  The Plan Administrator shall make a
reasonable effort to furnish, or cause to be furnished, to each person for whom
a Share Investment Account is maintained all annual reports, proxy materials and
other information known by the Plan Administrator to have been furnished by the
issuer of the Shares, or by any solicitor of proxies, to the holders of Shares.
 
 
 
29

--------------------------------------------------------------------------------

 
 
 
(b)         To the extent that any person shall fail to give instructions with
respect to the exercise of voting rights appurtenant to Shares allocated to his
Share Investment Account:
 
(i)           the Trustee shall, with respect to each matter to be voted upon:
(A) cast a number of affirmative votes equal to the product of (I) the number of
allocated Shares for which no written instructions have been given, multiplied
by (II) a fraction, the numerator of which is the number of allocated Shares for
which affirmative votes will be cast in accordance with written instructions
given as provided in section 12.3(a) and the denominator of which is the
aggregate number of affirmative and negative votes which will be cast in
accordance with written instructions given as aforesaid, and (B) cast a number
of negative votes equal to the excess (if any) of (I) the number of allocated
Shares for which no written instructions have been given over (II) the number of
affirmative votes being cast with respect to such allocated Shares pursuant to
section 12.3(b)(i)(A); or
 
(ii)           if the Trustee shall determine that it may not, consistent with
its fiduciary duties, vote the allocated Shares for which no written
instructions have been given in the manner described in section 12.3(b)(i), it
shall vote such Shares in such manner as it, in its discretion, may determine to
be in the best interests of the persons to whose Share Investment Accounts such
Shares have been allocated.
 
(c)           (i)           The voting rights appurtenant to Financed Shares
shall be exercised as follows with respect to each matter as to which holders of
Shares may vote:
 
(A)         a number of votes equal to the product of (I) the total number of
votes appurtenant to Financed Shares allocated to the Loan Repayment Account on
the applicable record date; multiplied by (II) a fraction, the numerator of
which is the total number of affirmative votes cast by Participants, Former
Participants and the Beneficiaries of deceased Former Participants with respect
to such matter pursuant to section 12.3(a) and the denominator of which is the
total number of affirmative and negative votes cast by Participants, Former
Participants and the Beneficiaries of deceased Former Participants, shall be
cast in the affirmative; and
 
(B)         a number of votes equal to the excess of (I) the total number of
votes appurtenant to Financed Shares allocated to the Loan Repayment Account on
the applicable record date, over (II) the number of affirmative votes cast
pursuant to section 12.3(c)(i)(A) shall be cast in the negative.
 
To the extent that the Financed Shares consist of more than one class of Shares,
this section 12.3(c)(i) shall be applied separately with respect to each class
of Shares.
 
(ii)          If voting rights are to be exercised with respect to Financed
Shares as provided in section 12.3(c)(i)(A) and (B) at a time when there are no
Shares allocated to the Share Investment Accounts of Participants, Former
Participants and the Beneficiaries of deceased Former Participants, then the
voting rights appurtenant to Financed Shares shall be exercised as follows with
respect to each matter as to which holders of Shares may vote:
 
 
 
30

--------------------------------------------------------------------------------

 
 
(A)           Each person who is a Participant on the applicable record date
will be granted a number of votes equal to the quotient, rounded to the nearest
integral number, of (I) such Participant’s Allocation Compensation for the Plan
Year ending on or immediately prior to such record date (or for the portion of
such Plan Year during which he was a Participant); divided by (II) $1,000.00;
and
 
(B)           a number of votes equal to the product of (I) the total number of
Financed Shares allocated to the Loan Repayment Account on the applicable record
date; multiplied by (II) a fraction, the numerator of which is the total number
of votes that are cast in the affirmative with respect to such matter pursuant
to section 12.3(c)(ii)(A) and the denominator of which is the total number of
votes that are cast either in the affirmative or in the negative with respect to
such matter pursuant to section 12.3(c)(ii)(A), shall be cast in the
affirmative; and
 
(C)           a number of votes equal to the excess of (I) the total number of
Financed Shares allocated to the Loan Repayment Account on the applicable record
date, over (II) the number of affirmative votes cast with respect to such matter
pursuant to section 12.3(c)(ii)(B), shall be cast in the negative.
 
To the extent that the Financed Shares consist of more than one class of Shares,
this section 12.3(c)(ii) shall be applied separately with respect to each class
of Shares.
 
Section 12.4       Tender Offers.
 
(a)         Each person shall direct whether Shares allocated to his Share
Investment Account will be delivered in response to any Tender Offer.  Such
person shall, for such purpose, be deemed a “named fiduciary” within the meaning
of section 402(a)(2) of ERISA.  Such a direction shall be given by completing
and filing with the Trustee or such other person who shall be independent of the
Participating Employers as the Committee shall designate, at least 10 days prior
to the latest date for exercising a right to deliver Shares pursuant to such
Tender Offer, a written direction in the form and manner prescribed by the
Committee.  The Trustee or other person designated by the Committee shall
tabulate the directions given on a strictly confidential basis, and shall
provide the Committee with only the final results of the tabulation.  The final
results of the tabulation shall be followed by the Committee in directing the
number of Shares to be delivered.  The Plan Administrator shall make a
reasonable effort to furnish, or cause to be furnished, to each person for whom
a Share Investment Account is maintained, all information known by the Plan
Administrator to have been furnished by the issuer or by or on behalf of any
person making such Tender Offer, to the holders of Shares in connection with
such Tender Offer.
 
 
 
31

--------------------------------------------------------------------------------

 
 
(b)         To the extent that any person shall fail to give instructions with
respect to Shares allocated to his Share Investment Account:
 
(i)          the Trustee shall (A) tender or otherwise offer for purchase,
exchange or redemption a number of such Shares equal to the product of (I) the
number of allocated Shares for which no written instructions have been given,
multiplied by (II) a fraction, the numerator of which is the number of allocated
Shares tendered or otherwise offered for purchase, exchange or redemption in
accordance with written instructions given as provided in section 12.4(a) and
the denominator of which is the aggregate number of allocated Shares for which
written instructions have been given as aforesaid, and (B) withhold a number of
Shares equal to the excess (if any) of (I) the number of allocated Shares for
which no written instructions have been given over (II) the number of Shares
being tendered or otherwise offered pursuant to section 12.4(b)(i)(A); or
 
(ii)          if the Trustee shall determine that it may not, consistent with
its fiduciary duties, exercise the tender or other rights appurtenant to
allocated Shares for which no written instructions have been given in the manner
described in section 12.4(b)(i), it shall tender, or otherwise offer, or
withhold such Shares in such manner as it, in its discretion, may determine to
be in the best interests of the persons to whose Share Investment Accounts such
Shares have been allocated.
 
(c)           In the case of any Tender Offer, any Financed Shares held in the
Loan Repayment Account shall be dealt with as follows:
 
(i)           If such Tender Offer occurs at a time when there are no Shares
allocated to the Share Investment Accounts of Participants, Former Participants
and the Beneficiaries of deceased Former Participants, then the disposition of
the Financed Shares shall be determined as follows:
 
(A)        each person who is a Participant on the applicable record date will
be granted a number of tender rights equal to the quotient, rounded to the
nearest integral number, of (I) such Participant’s Allocation Compensation for
the Plan Year ending on or immediately prior to such record date (or for the
portion of such Plan Year during which he was a Participant), divided by (II)
$1,000.00; and
 
(B)         on the last day for delivering Shares or otherwise responding to
such Tender Offer, a number of Shares equal to the product of (I) the total
number of Financed Shares allocated to the Loan Repayment Account on the last
day of the effective period of such Tender Offer; multiplied by (II) a fraction,
the numerator of which is the total number of tender rights exercised in favor
of the delivery of Shares in response to the Tender Offer pursuant to section
12.4(c)(i)(A) and the denominator of which is the total number of tender rights
that are exercisable in response to the Tender Offer pursuant to section
12.4(c)(i)(A), shall be delivered in response to the Tender Offer; and
 
 
 
32

--------------------------------------------------------------------------------

 
 
(C)        a number of Shares equal to the excess of (I) the total number of
Financed Shares allocated to the Loan Repayment Account on the last day of the
effective period of such Tender Offer; over (II) the number of Shares to be
delivered in response to the Tender Offer pursuant to section 12.4(c)(i)(B),
shall be withheld from delivery.
 
(ii)          If such Tender Offer occurs at a time when the voting rights
appurtenant to such Financed Shares are to be exercised in accordance with
section 12.3(c)(i), then:
 
(A)       on the last day for delivering Shares or otherwise responding to such
Tender Offer, a number of Financed Shares equal to the product of (I) the total
number of Financed Shares allocated to the Loan Repayment Account on the last
day of the effective period of such Tender Offer; multiplied by (II) a fraction,
the numerator of which is the total number of Shares delivered from the Share
Investment Accounts of Participants, Former Participants and the Beneficiaries
of deceased Former Participants in response to such Tender Offer pursuant to
section 12.4(a), and the denominator of which is the total number of Shares
allocated to the Share Investment Accounts of Participants, Former Participants
and Beneficiaries of deceased Former Participants immediately prior to the last
day for delivering Shares or otherwise responding to such Tender Offer, shall be
delivered; and
 
(B)        a number of Financed Shares equal to the excess of (I) the total
number of Financed Shares allocated to the Loan Repayment Account on the last
day for delivering Shares or otherwise responding to such Tender Offer; over
(II) the number of Financed Shares to be delivered pursuant to section
12.4(c)(ii)(A), shall be withheld from delivery.
 
To the extent that the Financed Shares consist of more than one class of Shares,
this section 12.4(c) shall be applied separately with respect to each class of
Shares.
 
ARTICLE XIII

 
PAYMENT OF BENEFITS
 
Section 13.1       In General.
 
The balance credited to a Participant’s or Former Participant’s Account under
the Plan shall be paid only at the times, to the extent, in the manner and to
the persons provided in this Article XIII.
 
Section 13.2       Designation of Beneficiaries.
 
(a)           Subject to section 13.2(b), any person entitled to a benefit under
the Plan may designate a Beneficiary to receive any amount to which he is
entitled that remains undistributed on the date of his death.  Such person shall
designate his Beneficiary (and may change or revoke any such designation) in
writing in the form and manner prescribed by the Plan Administrator.  Such
designation, and any change or revocation thereof, shall be effective only if
received by the Plan Administrator prior to such person’s death and shall become
irrevocable upon such person’s death.
 
 
 
33

--------------------------------------------------------------------------------

 
 
(b)           A Participant or Former Participant who is married shall
automatically be deemed to have designated his spouse as his Beneficiary,
unless, prior to the time such designation would, under section 13.2(a), become
irrevocable:
 
(i)          the Participant or Former Participant designates an additional or a
different Beneficiary in accordance with this section 13.2; and
 
(ii)         (A)  the spouse of such Participant or Former Participant consents
to such designation in a writing that acknowledges the effect of such consent
and is witnessed by a Plan representative or a notary public; or (B) the spouse
of such Participant or Former Participant has previously consented to such
designation by signing a written waiver of any right to consent to any
designation made by the Participant or Former Participant, and such waiver
acknowledged the effect of the waiver and was witnessed by a Plan representative
or a notary public; or (C) it is established to the satisfaction of a Plan
representative that the consent required under section 13.2(b)(ii)(A) may not be
obtained because such spouse cannot be located or because of other circumstances
permitted under regulations issued by the Secretary of the Treasury.
 
(c)          In the event that a Beneficiary entitled to payments hereunder
shall die after the death of the person who designated him but prior to
receiving payment of his entire interest in the Account of the person who
designated him, then such Beneficiary’s interest in the Account of such person,
or any unpaid balance thereof, shall be paid as provided in section 13.3 to the
Beneficiary who has been designated by the deceased Beneficiary, or if there is
none, to the executor or administrator of the estate of such deceased
Beneficiary, or if no such executor or administrator is appointed within such
time as the Plan Administrator, in his sole discretion, shall deem reasonable,
to such one or more of the spouse and descendants and blood relatives of such
deceased Beneficiary as the Plan Administrator may select.  If a person entitled
to a benefit under the Plan and any of the Beneficiaries designated by him shall
die in such circumstances that there shall be substantial doubt as to which of
them shall have been the first to die, for all purposes of the Plan, the person
who made the Beneficiary designation shall be deemed to have survived such
Beneficiary.
 
(d)          If no Beneficiary survives the person entitled to the benefit under
the Plan or if no Beneficiary has been designated by such person, such benefit
shall be paid to the executor or administrator of the estate of such person, or
if no such executor or administrator is appointed within such time as the Plan
Administrator, in his sole discretion, shall deem reasonable, to such one or
more of the spouse and descendants and blood relatives of such deceased person
as the Plan Administrator may select.
 
 
 
34

--------------------------------------------------------------------------------

 
 
Section 13.3       Distributions to Participants.
 
(a)           Except as provided in section 13.5, the vested portion of the
balance credited to a Former Participant’s Account shall be distributed to him
in a single distribution as of the last Valuation Date to occur in the Plan Year
in which he terminates employment with all Affiliated Employers or the Plan Year
in which he attains age 65, whichever is later; provided, however, that if the
Former Participant elects, at such time and in such manner as the Plan
Administrator may prescribe, that distribution be made as of an earlier
Valuation Date that coincides with or follows his termination of employment with
all Affiliated Employers, distribution shall be made as of such earlier
Valuation Date and if the entire vested balance credited to a Former
Participant’s Accounts is not more than $1,000 then the full vested amount shall
be paid as of the earliest practicable Valuation Date following his termination
of employment and if at a later time such Account balance is reduced such that
it is not greater than $1,000, the Former Participant will receive a
distribution of such Account balance.  The actual distribution shall be made
within sixty days after the applicable Valuation Date. If an Account of a
Participant or Former Participant does not contain any vested amounts as of the
date of his termination of employment with all Affiliated Employers, a
distribution of $0, representing full distribution of the Account, shall be
deemed to have been made to the Participant or Former Participant on such date.
 
(b)           In the event of the death of a Participant or Former Participant
before the date of actual distribution of the vested portion of the balance
credited to his Account, such vested portion shall be distributed to his
Beneficiary in a single distribution as of the first Valuation Date to occur
following the latest of (i) the date on which the Plan Administrator is notified
of the Participant’s or Former Participant’s death; and (ii) the date on which
the Plan Administrator determines the identity and location of the Participant’s
or Former Participant’s Beneficiary or Beneficiaries.  The actual distribution
shall be made within sixty days after the applicable Valuation Date.
 
Section 13.4       Manner of Payment.
 
Distributions made pursuant to section 13.3 or section 13.5 shall be made in the
maximum number of whole Shares that are available, plus, if necessary, an amount
of money equal to any remaining amount of the distribution that is less than the
Fair Market Value of a whole Share.
 
Section 13.5       Minimum Required Distributions.
 
(a)           Required minimum distributions of a Participant’s or Former
Participant’s Account shall commence no later than:
 
(i)           if the Participant or Former Participant was not a Five Percent
Owner at any time during the Plan Year ending in the calendar year in which he
attained age 70½, during any of the four preceding Plan Years or during any
subsequent years, the later of (A) the calendar year in which he attains or
attained age 70½ or (B) the calendar year in which he terminates employment with
all Affiliated Employers; or
 
 
 
35

--------------------------------------------------------------------------------

 
 
(ii)          if the Participant or Former Participant attains age 70½ after
December 31, 1998 and is or was a Five Percent Owner at any time during the Plan
Year ending in the calendar year in which he attained age 70½, during any of the
four preceding Plan  Years or during any subsequent years, the later of (A) the
calendar year in which he attains age 70½ or (B) the calendar year in which he
first becomes a Five Percent Owner.
 
 (b)          The required minimum distributions contemplated by section 13.5(a)
shall be made as follows:
 
(i)           The minimum required distribution to be made for the calendar year
for which the first minimum distribution is required shall be no later than
April 1st of the immediately following calendar year and shall be equal to the
quotient obtained by dividing (A) the vested balance credited to the
Participant’s or Former Participant’s Account as of the last Valuation Date to
occur in the calendar year immediately preceding the calendar year in which the
first minimum distribution is required (adjusted to account for any additions
thereto or subtractions therefrom after such Valuation Date but on or before
December 31st of such calendar year); by (B) the Participant’s or Former
Participant’s life expectancy (or, if his Beneficiary is a Designated
Beneficiary, the joint life and last survivor expectancy of him and his
Beneficiary); and
 
(ii)         the minimum required distribution to be made for each calendar year
following the calendar year for which the first minimum distribution is required
shall be made no later than December 31st of the calendar year for which the
distribution is required and shall be equal to the quotient obtained by dividing
(A) the vested balance credited to the Participant’s or Former Participant’s
Account as of the last Valuation Date to occur in the calendar year prior to the
calendar year for which the distribution is required (adjusted to account for
any additions thereto or subtractions therefrom after such Valuation Date but on
or before December 31st of such calendar year and, in the case of the
distribution for the calendar year immediately following the calendar year for
which the first minimum distribution is required, reduced by any distribution
for the prior calendar year that is made in the current calendar year); by (B)
the Participant’s or Former Participant’s life expectancy (or, if his
Beneficiary is a Designated Beneficiary, the joint life and last survivor
expectancy of him and his Beneficiary).
 
 (c)          For purposes of section 13.5(b):
 
(i)           for taxable years beginning before January 1, 2003, the life
expectancy of a Participant or Former Participant (or the joint life and last
survivor expectancy of a Participant or Former Participant and his Designated
Beneficiary) for the calendar year in which the Participant or Former
Participant attains age 70½ shall be determined on the basis of Tables V and VI,
as applicable, of section 1.72-9 of the Income Tax Regulations as of the
Participant’s or Former Participant’s birthday in such year. Such life
expectancy or joint life and last survivor expectancy for any subsequent year
shall be equal to the excess of (1) the life expectancy or joint life and last
survivor expectancy for the year in which the Participant or Former Participant
attains age 70½, over (2) the number of whole years that have elapsed since the
Participant or Former Participant attained age 70½; and
 
 
 
36

--------------------------------------------------------------------------------

 
 
(ii)          for taxable years beginning after December 31, 2002, during the
Participant’s or Former Participant’s lifetime, life expectancy shall be equal
to:
 
(1)          the distribution period in the Uniform Lifetime Table set forth in
section 1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age
as of the Participant’s birthday in such calendar year; or
 
(2)          if the Participant’s spouse is the sole Designated Beneficiary and
the spouse is more than ten years younger than the Participant, the number in
the Joint and Last Survivor Table set forth in section 1.401(a)(9)-9 of the
Treasury regulations, using the Participant’s and spouse’s attained ages as of
the Participant’s and spouse’s birthdays in such calendar year.
 
(d)           Payment of the distributions required to be made to a Participant
or Former Participant under this section 13.5 shall be made in accordance with
section 13.4.
 
Section 13.6        Direct Rollover of Eligible Rollover Distributions.
 
(a)           A Distributee may elect, at the time and in the manner prescribed
by the Plan Administrator, to have any portion of an Eligible Rollover
Distribution paid directly to an Eligible Retirement Plan specified by the
Distributee in a Direct Rollover.
 
(b)           The following rules shall apply with respect to Direct Rollovers
made pursuant to this section 13.6:
 
(i)           A Distributee may only elect to make a Direct Rollover of an
Eligible Rollover Distribution if such Eligible Rollover Distribution (when
combined with other Eligible Rollover Distributions made or to be made in the
same calendar year) is reasonably expected to be at least $200;
 
(ii)          If a Distributee elects a Direct Rollover of a portion of an
Eligible Rollover Distribution, that portion must be equal to at least $500; and
 
(iii)         A Distributee may not divide his or her Eligible Rollover
Distribution into separate distributions to be transferred to two or more
Eligible Retirement Plans.
 
(c)           For purposes of this section 13.6 and any other applicable section
of the Plan, the following definitions shall have the following meanings:
 
(i)           Direct Rollover means a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.
 
(ii)          Distributee means an Employee or former Employee.  In addition,
the Employee’s or former Employee’s surviving spouse and the Employee’s spouse
or former spouse who is the alternate payee under a Qualified Domestic Relations
Order are considered Distributees with regard to the interest of the spouse or
former spouse.  For distributions made on or after January 1, 2010, Distributee
shall also include a non-spouse Beneficiary.
 
 
 
37

--------------------------------------------------------------------------------

 
 
(iii)         Eligible Retirement Plan means an individual retirement account
described in section 408(a) of the Code, an individual retirement annuity
described in section 408(b) of the Code, an annuity plan described in section
403(a) of the Code, or a qualified trust described in section 401(a) of the
Code, and (for distributions after December 31, 2001 only) an annuity contract
described in section 403(b) of the Code or an eligible deferred compensation
plan under section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or an agency or instrumentality of a state or political
subdivision thereof and which agrees to separately account for amounts
transferred into such plan from this Plan, that accepts the distributee’s
eligible rollover distribution.  However, in the case of an eligible rollover
distribution made before January 1, 2002 to a current or former spouse who is
the alternate payee under a qualified domestic relations order as defined in
Code section 414(p) or to a surviving spouse, an eligible retirement plan is
only an individual retirement account or individual retirement
annuity.  Notwithstanding the preceding, for distributions made on or after
January 1, 2008, Eligible Retirement Plan shall include a Roth IRA as described
in Section 408A of the Code to the extent required under Section 401(a)(31) of
the Code, provided such Eligible Rollover Distribution is made in a manner
permitted by guidance issued by the Internal Revenue Service.  Notwithstanding
the preceding, with respect to a Distributee who is a Beneficiary of an
Employee, but not the Employee’s surviving spouse, the term Eligible Retirement
Plan shall mean exclusively an individual retirement account described in Code
section 408(a) or an individual retirement annuity described in Code section
408(b).
 
(iv)         Eligible Rollover Distribution means any distribution of all or any
portion of the balance to the credit of the distributee, except that an eligible
rollover distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee’s designated
Beneficiary, or for a specified period of ten (10) years or more; any
distribution to the extent such distribution is required under section 401(a)(9)
of the Code; any distribution made after December 31, 1999 on account of
hardship; and in the case of a distribution made before January 1, 2002, the
portion of any distribution that is not includible in gross income (determined
without regard to the exclusion for net unrealized appreciation with respect to
employer securities).  A portion of a distribution that is includible in the
gross income of the distributee that is treated as an eligible rollover
distribution may only be transferred in a direct rollover to an eligible
retirement plan that agrees to separately account for such portion of the
distribution.  This section 13.6 shall not apply to any eligible rollover
distributions during a year that are reasonably expected (as determined by the
Committee) to total less than $200.  In no event shall any withdrawal during
service that is made on account of hardship be considered an “eligible rollover
distribution”.  This section 13.6 shall be interpreted to comply with the
provisions of section 401(a)(31) of the Code.
 
 
 
38

--------------------------------------------------------------------------------

 
 
Section 13.7       Valuation of Shares Upon Distribution.
 
Notwithstanding any contrary provision in this Article XIII, in the event that
all or a portion of a payment of a distribution is to be made in cash, the
recipient shall only be entitled to receive the proceeds of the Shares allocated
to his Account that are sold in connection with such distribution and which are
valued as of the date of such sale.
 
Section 13.8       Put Options.
 
(a)          Subject to section 13.8(c) and except as provided otherwise in
section 13.8(b), each Participant or Former Participant to whom Shares are
distributed under the Plan, each Beneficiary of a deceased Participant or Former
Participant, including the estate of a deceased Participant or Former
Participant, to whom Shares are distributed under the Plan, and each person to
whom such a Participant, Former Participant or Beneficiary gives Shares that
have been distributed under the Plan shall have the right to require Westfield
Financial, Inc. to purchase from him all or any portion of such Shares.  A
person shall exercise such right by delivering to Westfield Financial, Inc.  a
written notice, in such form and manner as Westfield Financial, Inc. may by
written notice to such person prescribe, setting forth the number of Shares to
be purchased by Westfield Financial, Inc., the number of the stock certificate
evidencing such person’s ownership of such Shares, and the effective date of the
purchase.  Such notice shall be given at least 30 days in advance of the
effective date of purchase, and the effective date of purchase specified therein
shall be, either within the 60 day period that begins on the date on which the
Shares to be purchased by Westfield Financial, Inc.  were distributed from the
Plan or within the 60 day period that begins on the first day of the Plan Year
immediately following the Plan Year in which the Shares to be purchased by
Westfield Financial, Inc.  are distributed from the Plan.  As soon as
practicable following its receipt of such a notice, Westfield Financial, Inc.
shall take such actions as are necessary to purchase the Shares specified in
such notice at a price per Share equal to the Fair Market Value of a Share
determined as of the Valuation Date coincident with or immediately preceding the
effective date of the purchase.
 
(b)          Westfield Financial, Inc. shall have no obligation to purchase any
Share (i) pursuant to a notice that is not timely given, or on an effective date
of purchase that is not within the periods prescribed in section 13.8(a), or
(ii) during a period in which Shares are publicly traded on an established
market.
 
Section 13.9       Right of First Refusal.
 
(a)          For any period during which Shares are not publicly traded on an
established market, no person who owns Shares that were distributed from the
Plan, other than a person to whom such Shares were sold in compliance with this
section 13.9, shall sell such Shares to any person other than Westfield
Financial, Inc.  without first offering to sell such Shares to Westfield
Financial, Inc.  in accordance with this section 13.9.
 
(b)          In the event that a person to whom this section 13.9 applies shall
receive and desire to accept from a person other than Westfield Financial, Inc.
an offer to purchase Shares to which this section 13.9 applies, he shall furnish
to Westfield Financial, Inc. a written notice which shall:
 
 
 
39

--------------------------------------------------------------------------------

 
 
(i)           include a copy of such offer to purchase;
 
(ii)           offer to sell to Westfield Financial, Inc. the Shares subject to
such offer to purchase at a price per Share that is equal to the greater of:
 
(A)           the price per Share specified in such offer to purchase; or
 
(B)           the Fair Market Value of a Share as of the Valuation Date
coincident with or immediately preceding the date of such notice;
 
and otherwise upon the same terms and conditions as those specified in such
offer to purchase; and
 
(iii)           include an indication of his intention to accept such offer to
purchase if Westfield Financial, Inc.  does not accept his offer to sell.
 
Such person shall refrain from accepting such offer to purchase for a period of
fourteen days following the date on which such notice is given.
 
(c)           Westfield Financial, Inc.  shall have the right to purchase the
Shares covered by the offer to sell contained in a notice given pursuant to
section 13.9(b), on the terms and conditions specified in such notice, by
written notice given to the party making the offer to sell not later than the
fourteenth day after the notice described in section 13.9(b) is given.  If
Westfield Financial, Inc.  does not give such a notice during the prescribed
fourteen day period, then the person owning such Shares may accept the offer to
purchase described in the notice.
 
ARTICLE XIV

 
CHANGE IN CONTROL
 
Section 14.1       Definition of Change in Control; Pending Change in Control.
 
(a)          A Change in Control shall be deemed to have occurred upon the
happening of any of the following events:
 
(i)          any event upon which any “person” (as such term is used in sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended), other than
(A) a trustee or other fiduciary holding securities under any employee benefit
plan maintained for the benefit of employees of Westfield Financial, Inc.; (B) a
corporation owned, directly or indirectly, by the stockholders of Westfield
Financial, Inc.  in substantially the same proportions as their ownership of
stock of Westfield Financial, Inc.; or (C) any group constituting a person in
which employees of Westfield Financial, Inc.  are substantial members, becomes
the “beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities issued by Westfield Financial,
Inc.  representing 25% or more of the combined voting power of all of Westfield
Financial, Inc. ‘s then outstanding securities; or
 
 
 
40

--------------------------------------------------------------------------------

 
 
(ii)         any event upon which the individuals who on the Effective Date were
members of the Board of Directors of Westfield Financial, Inc. together with
individuals whose election by such Board or nomination for election by Westfield
Financial, Inc.’s stockholders was approved by the affirmative vote of at least
two-thirds of the members of such Board then in office who were either members
of such Board on the Effective Date or whose nomination or election was
previously so approved, cease for any reason to constitute a majority of the
members of such Board, but excluding, for this purpose, any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of Westfield Financial,
Inc. (as such terms are used in Rule 14a-11 of Regulation 14A promulgated under
the Securities Exchange Act of 1934)as amended; or
 
(iii)        the consummation of either:
 
(A)         a merger or consolidation of Westfield Financial, Inc. with any
other corporation, other than a merger or consolidation following which both of
the following conditions are satisfied:
 
(I)           either (1) the members of the Board of Directors of Westfield
Financial, Inc.  immediately prior to such merger or consolidation constitute at
least a majority of the members of the governing body of the institution
resulting from such merger or consolidation; or (2) the shareholders of
Westfield Financial, Inc.  own securities of the institution resulting from such
merger or consolidation representing 60% or more of the combined voting power of
all such securities then outstanding in substantially the same proportions as
their ownership of voting securities of Westfield Financial, Inc.  before such
merger or consolidation; and
 
(ii)           the entity which results from such merger or consolidation
expressly agrees in writing to assume and perform Westfield Financial, Inc.’s
obligations under the Plan; or
 
(B)           a complete liquidation of Westfield Financial, Inc. or an
agreement for the sale or disposition by Westfield Financial, Inc. of all or
substantially all of its assets; or
 
(iv)        any event that would be described in section 16.1 if “Westfield
Bank” were substituted for “Westfield Financial, Inc.” therein.
 
In no event, however, shall the transaction by which Westfield Bank converts
from a mutual institution to a stock institution, or any transaction by which a
company wholly owned by Westfield Bank becomes the parent company of Westfield
Bank, be deemed a Change in Control.
 
 
 
41

--------------------------------------------------------------------------------

 
 
(b)           A Pending Change of Control shall be deemed to have occurred upon
the happening of any of the following events:
 
(i)          approval by the stockholders of Westfield Financial, Inc. of a
transaction, or a plan for the consummation of a transaction, which, if
consummated, would result in a Change in Control;
 
(ii)         approval by the Board of Directors of Westfield Financial, Inc. of
a transaction, or a plan for the consummation of a transaction, which, if
consummated, would result in a Change in Control;
 
(iii)         the commencement of a tender offer (within the meaning of
section  14(d)(i) of the Exchange Act, as amended) for securities issued by
Westfield Financial, Inc., which, if completed, would result in a Change in
Control;
 
(iv)        the furnishing or distribution of a proxy statement or other
document, whether or not in opposition to management, soliciting proxies,
consents or authorizations (within the meaning of section 14 of the Exchange
Act) in respect of securities issued by Westfield Financial, Inc.  in favor of
any election, transaction or other action which, if effected, would result in a
Change in Control; or
 
(v)         any event which would be described in Sections 14.1(b)(i), (ii),
(iii) or (iv) if “Westfield Bank” were substituted for “Westfield Financial,
Inc.” therein.
 
Section 14.2       Vesting on Change of Control.
 
Notwithstanding any other provision of the Plan, upon the effective date of a
Change in Control, the Account of each person who would then, upon termination
of the Plan, be entitled to a benefit, shall be fully vested and nonforfeitable.
 
Section 14.3       Repayment of Share Acquisition Loan.
 
Notwithstanding any other provision of the Plan, upon the occurrence of a Change
in Control, the Committee shall direct the Trustee to sell a sufficient number
of shares of Stock to repay any outstanding Share Acquisition Loan, all
remaining Shares which had been unallocated (or the proceeds from the sale
thereof, if applicable) shall be allocated among the accounts of all individuals
with undistributed Account balances on the effective date of such Change in
Control.  Such allocation of Shares or proceeds shall be in proportion to the
balance credited to their Accounts immediately prior to such allocation.
 
Section 14.4       Plan Termination After Change in Control.
 
Notwithstanding any other provision of the Plan, after repayment of the loan and
allocation of Shares or proceeds as provided in Section 14.3, the Plan shall be
terminated and all amounts shall be distributed as soon as practicable.
 
Section 14.5       Amendment of Section XIV.
 
Notwithstanding any other provision of the Plan, this Section 14 of the Plan may
not be amended after the earliest date on which a Change in Control or Pending
Change in Control occurs, except (i) to the extent any amendment is required by
the Internal Revenue Service as a condition to the continued treatment of the
Plan as a tax-qualified plan under section 401(a) of the Code or (ii) to the
extent that the Company, in its sole discretion, determines than any such
amendment is necessary in order to permit any transaction to which the Company,
and/or its parent or affiliate, is or proposes to be a party to qualify for
“pooling of interests” accounting treatment.
 
 
 
42

--------------------------------------------------------------------------------

 
 
 
ARTICLE XV

 
ADMINISTRATION
 
Section 15.1       Named Fiduciaries.
 
The term “Named Fiduciary” shall mean (but only to the extent of the
responsibilities of each of them) the Plan Administrator, the Committee, the
Board and the Trustee.  This Article XV is intended to allocate to each Named
Fiduciary the responsibility for the prudent execution of the functions assigned
to him or it, and none of such responsibilities or any other responsibility
shall be shared by two or more of such Named Fiduciaries.  Whenever one Named
Fiduciary is required by the Plan or Trust Agreement to follow the directions of
another Named Fiduciary, the two Named Fiduciaries shall not be deemed to have
been assigned a shared responsibility, but the responsibility of the Named
Fiduciary giving the directions shall be deemed his sole responsibility, and the
responsibility of the Named Fiduciary receiving those directions shall be to
follow them insofar as such instructions are on their face proper under
applicable law.
 
Section 15.2       Plan Administrator.
 
There shall be a Plan Administrator, who shall be the Director of Human
Resources of Westfield Bank, or such Employee or officer as may be designated by
the Committee, as hereinafter provided, and who shall, subject to the
responsibilities of the Committee and the Board, have the responsibility for the
day-to-day control, management, operation and administration of the Plan (except
trust duties).  The Plan Administrator shall have the following
responsibilities:
 
(a)        To maintain records necessary or appropriate for the administration
of the Plan;
 
(b)        To give and receive such instructions, notices, information,
materials, reports and certifications to the Trustee as may be necessary or
appropriate in the administration of the Plan;
 
(c)        To prescribe forms and make rules and regulations consistent with the
terms of the Plan and with the interpretations and other actions of the
Committee;
 
 
 
43

--------------------------------------------------------------------------------

 
 
(d)        To require such proof of age or evidence of good health of an
Employee, Participant or Former Participant or the spouse of either, or of a
Beneficiary as may be necessary or appropriate in the administration of the
Plan;
 
(e)        To prepare and file, distribute or furnish all reports, plan
descriptions, and other information concerning the Plan, including, without
limitation, filings with the Secretary of Labor and communications with
Participants, Former Participants and other persons, as shall be required of the
Plan Administrator under ERISA;
 
(f)         To determine any question arising in connection with the Plan, and
the Plan Administrator’s decision or action in respect thereof shall be final
and conclusive and binding upon the Employer, the Trustee, Participants, Former
Participants, Beneficiaries and any other person having an interest under the
Plan; provided, however, that any question relating to inconsistency or omission
in the Plan, or interpretation of the provisions of the Plan, shall be referred
to the Committee by the Plan Administrator and the decision of the Committee in
respect thereof shall be final;
 
(g)         Subject to the provisions of section 15.5, to review and dispose of
claims under the Plan filed pursuant to section 15.4;
 
(h)         If the Plan Administrator shall determine that by reason of illness,
senility, insanity, or for any other reason, it is undesirable to make any
payment to a Participant, Former Participant, Beneficiary or any other person
entitled thereto, to direct the application of any amount so payable to the use
or benefit of such person in any manner that he may deem advisable or to direct
in his discretion the withholding of any payment under the Plan due to any
person under legal disability until a representative competent to receive such
payment in his behalf shall be appointed pursuant to law;
 
(i)         To discharge such other responsibilities or follow such directions
as may be assigned or given by the Committee or the Board; and
 
(j)         To perform any duty or take any action which is allocated to the
Plan Administrator under the Plan.
 
The Plan Administrator shall have the power and authority necessary or
appropriate to carry out his responsibilities.  The Plan Administrator may
resign only by giving at least 30 days’ prior written notice of resignation to
the Committee, and such resignation shall be effective on the date specified in
such notice.
 
Section 15.3       Committee Responsibilities.
 
The Committee shall, subject to the responsibilities of the Board, have the
following responsibilities:
 
(a)        To review the performance of the Plan Administrator;
 
(b)        To hear and decide appeals, pursuant to the claims procedure
contained in section 15.5 of the Plan, taken from the decisions of the Plan
Administrator;
 
 
 
44

--------------------------------------------------------------------------------

 
 
 
(c)        To hear and decide questions, including interpretation of the Plan,
as may be referred to the Committee by the Plan Administrator;
 
(d)        To review the performance of the Trustee and such investment managers
as may be appointed in or pursuant to the Trust Agreement in investing, managing
and controlling the assets of the Plan;
 
(e)        To the extent required by ERISA, to establish a funding policy and
method consistent with the objectives of the Plan and the requirements of ERISA,
and to review such policy and method at least annually;
 
(f)         To report and make recommendations to the Board regarding changes in
the Plan, including changes in the operation and management of the Plan and
removal and replacement of the Trustee and such investment managers as may be
appointed in or pursuant to the Trust Agreement;
 
(g)        To designate an Alternate Plan Administrator to serve in the event
that the Plan Administrator is absent or otherwise unable to discharge his
responsibilities;
 
(h)        To remove and replace the Plan Administrator or Alternate, or both of
them, and to fill a vacancy in either office;
 
(i)         To the extent provided under and subject to the provisions of the
Trust Agreement, to appoint “investment managers” as defined in section 3(38) of
ERISA to manage and control (including acquiring and disposing of) all or any of
the assets of the Plan;
 
(j)         With the prior approval of the Board, to direct the Trustee to
obtain one or more Share Acquisition Loans;
 
(k)        To develop and provide procedures and forms necessary to facilitate
voting and tendering directions on a confidential basis;
 
(l)         To discharge such other responsibilities or follow such directions
as may be assigned or given by the Board; and
 
(m)       To perform any duty or take any action which is allocated to the
Committee under the Plan.
 
The Committee shall have the power and authority necessary or appropriate to
carry out its responsibilities.
 
Section 15.4       Claims Procedure.
 
Any claim relating to benefits under the Plan shall be filed with the Plan
Administrator on a form prescribed by him.  If a claim is denied in whole or in
part, the Plan Administrator shall give the claimant written notice of such
denial, which notice shall specifically set forth:
 
 
 
45

--------------------------------------------------------------------------------

 
 
(a)        The reasons for the denial;
 
(b)        The pertinent Plan provisions on which the denial was based;
 
(c)         Any additional material or information necessary for the claimant to
perfect his claim and an explanation of why such material or information is
needed; and
 
(d)         An explanation of the Plan’s procedure for review of the denial of
the claim.
 
In the event that the claim is not granted and notice of denial of a claim is
not furnished by the 30th day after such claim was filed, the claim shall be
deemed to have been denied on that day for the purpose of permitting the
claimant to request review of the claim.
 
Section 15.5       Claims Review Procedure.
 
Any person whose claim filed pursuant to section 15.4 has been denied in whole
or in part by the Plan Administrator may request review of the claim by the
Committee, upon a form prescribed by the Plan Administrator.  The claimant shall
file such form (including a statement of his position) with the Committee no
later than 60 days after the mailing or delivery of the written notice of denial
provided for in section 15.4, or, if such notice is not provided, within 60 days
after such claim is deemed denied pursuant to section 15.4.  The claimant shall
be permitted to review pertinent documents.  A decision shall be rendered by the
Committee and communicated to the claimant not later than 30 days after receipt
of the claimant’s written request for review.  However, if the Committee finds
it necessary, due to special circumstances (for example, the need to hold a
hearing), to extend this period and so notifies the claimant in writing, the
decision shall be rendered as soon as practicable, but in no event later than
120 days after the claimant’s request for review.  The Committee’s decision
shall be in writing and shall specifically set forth:
 
(a)        The reasons for the decision; and
 
(b)        The pertinent Plan provisions on which the decision is based.
 
Any such decision of the Committee shall be binding upon the claimant and the
Employer, and the Plan Administrator shall take appropriate action to carry out
such decision.
 
Section 15.6       Allocation of Fiduciary Responsibilities and Employment of
Advisors.
 
Any Named Fiduciary may:
 
(a)         Allocate any of his or its responsibilities (other than trustee
responsibilities) under the Plan to such other person or persons as he or it may
designate, provided that such allocation and designation shall be in writing and
filed with the Plan Administrator;
 
 
 
46

--------------------------------------------------------------------------------

 
 
(b)         Employ one or more persons to render advice to him or it with regard
to any of his or its responsibilities under the Plan; and
 
(c)         Consult with counsel, who may be counsel to the Employer.
 
Section 15.7       Other Administrative Provisions.
 
(a)         Any person whose claim has been denied in whole or in part must
exhaust the administrative review procedures provided in section 15.5 prior to
initiating any claim for judicial review.
 
(b)         No bond or other security shall be required of a member of the
Committee, the Plan Administrator, or any officer or Employee of the Employer to
whom fiduciary responsibilities are allocated by a Named Fiduciary, except as
may be required by ERISA.
 
(c)         Subject to any limitation on the application of this section 15.7(c)
pursuant to ERISA, neither the Plan Administrator, nor a member of the
Committee, nor any officer or Employee of the Employer to whom fiduciary
responsibilities are allocated by a Named Fiduciary, shall be liable for any act
of omission or commission by himself or by another person, except for his own
individual willful and intentional malfeasance.
 
(d)         The Plan Administrator or the Committee may, except with respect to
actions under section 15.5, shorten, extend or waive the time (but not beyond 60
days) required by the Plan for filing any notice or other form with the Plan
Administrator or the Committee, or taking any other action under the Plan.
 
(e)         The Plan Administrator or the Committee may direct that the costs of
services provided pursuant to section 15.6, and such other reasonable expenses
as may be incurred in the administration of the Plan, shall be paid out of the
funds of the Plan unless the Employer shall pay them.
 
(f)         Any person, group of persons, committee, corporation or organization
may serve in more than one fiduciary capacity with respect to the Plan.
 
(g)        Any action taken or omitted by any fiduciary with respect to the
Plan, including any decision, interpretation, claim denial or review on appeal,
shall be conclusive and binding on all interested parties and shall be subject
to judicial modification or reversal only to the extent it is determined by a
court of competent jurisdiction that such action or omission was arbitrary and
capricious and contrary to the terms of the Plan.
 
 
 
47

--------------------------------------------------------------------------------

 
 
ARTICLE XVI

 
AMENDMENT, TERMINATION AND TAX QUALIFICATION
 
Section 16.1       Amendment and Termination by Westfield Financial, Inc.
 
The Participating Employers expect to continue the Plan indefinitely, but
specifically reserve the right, in their sole discretion, at any time, by
appropriate action of their respective boards of directors or other authorized
officials , to amend, in whole or in part, any or all of the provisions of the
Plan and to terminate the Plan at any time.  Subject to the provisions of
section 16.2, no such amendment or termination shall permit any part of the
Trust Fund to be used for or diverted to purposes other than for the exclusive
benefit of Participants, Former Participants, Beneficiaries or other persons
entitled to benefits, and no such amendment or termination shall reduce the
accrued benefit of any Participant, Former Participant, Beneficiary or other
person who may be entitled to benefits, without his consent.  In the event of a
termination or partial termination of the Plan, or in the event of a complete
discontinuance of the Participating Employer’s contributions to the Plan, the
Accounts of each affected person shall forthwith become nonforfeitable and shall
be payable in accordance with the provisions of Article XIII.
 
Section 16.2       Amendment or Termination Other Than by Westfield Financial,
Inc.
 
In the event that a corporation or trade or business other than Westfield
Financial, Inc.  shall adopt this Plan, such corporation or trade or business
shall, by adopting the Plan, empower Westfield Financial, Inc., to amend or
terminate the Plan, insofar as it shall cover employees of such corporation or
trade or business, upon the terms and conditions set forth in section 16.1;
provided, however, that any such corporation or trade or business may, by action
of its board of directors or other governing body, amend or terminate the Plan,
insofar as it shall cover employees of such corporation or trade or business, at
different times and in a different manner.  In the event of any such amendment
or termination by action of the board of directors or other governing body of
such a corporation or trade or business, a separate plan shall be deemed to have
been established for the employees of such corporation or trade or business, and
the assets of such plan shall be segregated from the assets of this Plan at the
earliest practicable date and shall be dealt with in accordance with the
documents governing such separate plan.
 
Section 16.3       Conformity to Internal Revenue Code.
 
The Participating Employers have established the Plan with the intent that the
Plan and Trust will at all times be qualified under section 401(a) and exempt
under section 501(a) of the Code and with the intent that contributions under
the Plan will be allowed as deductions in computing the net income of the
Participating Employers for federal income tax purposes, and the provisions of
the Plan and Trust Agreement shall be construed to effectuate such
intentions.  Accordingly, notwithstanding anything to the contrary hereinbefore
provided, the Plan and the Trust Agreement may be amended at any time without
prior notice to Participants, Former Participants, Beneficiaries or any other
persons entitled to benefits, if such amendment is deemed by the Board to be
necessary or appropriate to effectuate such intent.
 
Section 16.4       Contingent Nature of Contributions.
 
(a)         All Discretionary Contributions to the Plan are conditioned upon the
issuance by the Internal Revenue Service of a determination that the Plan and
Trust are qualified under section 401(a) of the Code and exempt under section
501(a) of the Code.  If the Participating Employers apply to the Internal
Revenue Service for such a determination within 90 days after the date on which
it files its federal income tax return for its taxable year that includes the
last day of the Plan Year in which the Plan is adopted, and if the Internal
Revenue Service issues a determination that the Plan and Trust are not so
qualified or exempt, all Discretionary Contributions made by the Participating
Employers prior to the date of receipt of such a determination may, at the
election of the Participating Employers, be returned to the Participating
Employers within one year after the date of such determination.
 
 
 
48

--------------------------------------------------------------------------------

 
 
(b)         All Discretionary Contributions and Loan Repayment Contributions to
the Plan are made upon the condition that such Discretionary Contributions and
Loan Repayment Contributions will be allowed as a deduction in computing the net
income of the Employer for federal income tax purposes.  To the extent that any
such deduction is disallowed, the amount disallowed may, at the election of the
Participating Employers, be returned to the Participating Employers within one
year after the deduction is disallowed.
 
(c)         Any contribution to the Plan made by the Participating Employers as
a result of a mistake of fact may, at the election of the Participating
Employers, be returned to the Participating Employers within one year after such
contribution is made.
 
ARTICLE XVII

 
SPECIAL RULES FOR TOP HEAVY PLAN YEARS
 
Section 17.1       In General.
 
As of the Determination Date for each Plan Year, the Plan Administrator shall
determine whether the Plan is a Top Heavy Plan in accordance with the provisions
of this Article XVII.  If, as of such Determination Date, the Plan is a Top
Heavy Plan, then the Plan Year immediately following such Determination Date
shall be a Top Heavy Plan Year and the special provisions of this Article XVII
shall be in effect; provided, however, that if, as of the Determination Date for
the Plan Year in which the Effective Date occurs, the Plan is a Top Heavy Plan,
such Plan Year shall be a Top Heavy Plan Year, and the provisions of this
Article XVII shall be given retroactive effect for such Plan Year.
 
Section 17.2       Definition of Top Heavy Plan.
 
(a)         Subject to section 17.2(c), the Plan is a Top Heavy Plan if, as of a
Determination Date: (i) it is not a member of a Required Aggregation Group, and
(ii)(A) the sum of the Cumulative Accrued Benefits of all Key Employees exceeds
60% of (B) the sum of the Cumulative Accrued Benefits of all Employees
(excluding former Key Employees), former Employees (excluding former Key
Employees and other former Employees who have not performed any services for the
Company or any Affiliated Employer during the immediately preceding 5 Plan Years
if the Determination Date is before January 1, 2002 and one Plan Year if the
Determination Date is after December 31, 2001) and their Beneficiaries.
 
 
 
49

--------------------------------------------------------------------------------

 
 
(b)         Subject to section 17.2(c), the Plan is a Top Heavy Plan if, as of a
Determination Date: (i) the Plan is a member of a Required Aggregation Group,
and (ii)(A) the sum of the Cumulative Accrued Benefits of all Key Employees
under all plans that are members of the Required Aggregation Group exceeds 60%
of (B) the sum of the Cumulative Accrued Benefits of all Employees (excluding
former Key Employees), former Employees (excluding former Key Employees and
other former Employees who have not performed any services for the Company or
any Affiliated Employer during the immediately preceding 5 Plan Years if the
Determination is before January 1, 2002 and one Plan Year if the Determination
Date is after December 31, 2001), and their Beneficiaries under all plans that
are members of the Required Aggregation Group.
 
(c)         Notwithstanding sections 17.2(a) and 17.2(b), the Plan is not a Top
Heavy Plan if, as of a Determination Date: (i) the Plan is a member of a
Permissible Aggregation Group, and (ii)(A) the sum of the Cumulative Accrued
Benefits of all Key Employees under all plans that are members of the
Permissible Aggregation Group does not exceed 60% of (B) the sum of the
Cumulative Accrued Benefits of all Employees (excluding former Key Employees),
former Employees (excluding former Key Employees and other former Employees who
have not performed any services for the Company or any Affiliated Employer
during the immediately preceding 5 Plan Years if the Determination Date is
before January 1, 2002 and one Plan Year if the Determination Date is after
December 31, 2001), and their Beneficiaries under all plans that are members of
the Permissible Aggregation Group.
 
Section 17.3       Determination Date.
 
The Determination Date for the Plan Year in which the Effective Date occurs
shall be the last day of such Plan Year, and the Determination Date for each
Plan Year beginning after the Plan Year in which the Effective Date occurs shall
be the last day of the preceding Plan Year.  The Determination Date for any
other qualified plan maintained by the Employer for a plan year shall be the
last day of the preceding plan year of each such plan, except that in the case
of the first plan year of such plan, it shall be the last day of such first plan
year.
 
Section 17.4       Cumulative Accrued Benefits.
 
(a)         An individual’s Cumulative Accrued Benefits under this Plan as of a
Determination Date are equal to the sum of:
 
(i)          the balance credited to such individual’s Account under this Plan
as of the most recent Valuation Date preceding the Determination Date;
 
(ii)         the amount of any Discretionary Contributions or Loan Repayment
Contributions made after such Valuation Date but on or before the Determination
Date; and
 
(iii)        the amount of any distributions of such person’s Cumulative Accrued
Benefits under the Plan (including, for Plan Years beginning after December 31,
2001, distributions under terminated plans that would have been included in the
Required Aggregation Group if not terminated) during the 5-year period (for all
distributions for Plan Years beginning before January 1, 2002 and for in-service
distributions for Plan Years beginning after December 31, 2001) or 1-year period
(for all distributions other than in-service distributions for Plan Years
beginning after December 31, 2001) ending on the Determination Date.
 
 
 
50

--------------------------------------------------------------------------------

 
 
For purposes of this section 17.4(a), the computation of an individual’s
Cumulative Accrued Benefits, and the extent to which distributions, rollovers
and transfers are taken into account, will be made in accordance with section
416 of the Code and the regulations thereunder.
 
(b)       For purposes of this Plan, the term “Cumulative Accrued Benefits” with
respect to any other qualified plan, shall mean the cumulative accrued benefits
determined for purposes of section 416 of the Code under the provisions of such
plans.
 
(c)       For purposes of determining the top heavy status of a Required
Aggregation Group or a Permissible Aggregation Group, the Cumulative Accrued
Benefits under this Plan and the Cumulative Accrued Benefits under any other
plan shall be determined as of the Determination Date that falls within the same
calendar year as the Determination Dates for all other members of such Required
Aggregation Group or Permissible Aggregation Group.
 
Section 17.5       Key Employees.
 
(a)         For purposes of the Plan, the term Key Employee means any employee
or former employee of the Employer or any Affiliated Employer who is at any time
during the current Plan Year or was at any time during the immediately preceding
four Plan Years:
 
(i)            a Five Percent Owner;
 
(ii)           a person who would be described in section 1.26 if the number
“1%” were substituted for the number “5%” in section 1.26 and who has an annual
Total Compensation from the Employer and any Affiliated Employer of more than
$160,000;
 
(iii)          an Officer of the Employer or any Affiliated Employer who has an
annual Total Compensation greater than 50% of the amount in effect under section
415(b)(1)(A) of the Code for any such Plan Year; or
 
(iv)           in plan years beginning before January 1, 2002, one of the ten
persons owning the largest interests in the Employer and having an annual Total
Compensation from the Employer or any Affiliated Employer in excess of the
dollar limitation in effect under section 415(c)(1)(A) of the Code for such Plan
Year.
 
(b)         For purposes of section 17.5(a):
 
(i)           for purposes of section 17.5(a)(iii), in the event the Employer or
any Affiliated Employer has more officers than are considered Officers, the term
Key Employee shall mean those officers, up to the maximum number, with the
highest annual compensation in any one of the five consecutive Plan Years ending
on the Determination Date; and
 
 
 
51

--------------------------------------------------------------------------------

 
 
(ii)           for purposes of section 17.5(a)(iv), if two or more persons have
equal ownership interests in the Employer, each such person shall be considered
as having a larger ownership interest than any such person with a lower annual
compensation from the Employer or any Affiliated Employer.
 
(c)         For purposes of section 17.5(a): (i) a person’s compensation from
Affiliated Employers shall be aggregated, but his ownership interests in
Affiliated Employers shall not be aggregated; (ii) an employee shall only be
deemed to be an officer if he has the power and responsibility of a person who
is an officer within the meaning of section 416 of the Code; and (iii) the term
Key Employee shall also include the Beneficiary of a deceased Key Employee.
 
Section 17.6       Required Aggregation Group.
 
For purposes of this Article XVII, a Required Aggregation Group shall consist of
(a) this Plan; (b) any other qualified plans currently maintained (or previously
maintained and terminated within the five year period ending on the
Determination Date) by the Employer and any Affiliated Employers that cover Key
Employees; and (c) any other qualified plans currently maintained (or previously
maintained and terminated within the five year period ending on the
Determination Date) by the Employer and any Affiliated Employers that cover Key
Employees that are required to be aggregated for purposes of satisfying the
requirements of sections 401(a)(4) or 410(b) of the Code.
 
Section 17.7       Permissible Aggregation Group.
 
For purposes of this Article XVII, a Permissible Aggregation Group shall consist
of (a) the Required Aggregation Group and (b) any other qualified plans
maintained by the Employer and any Affiliated Employers; provided, however, that
the Permissible Aggregation Group must satisfy the requirements of sections
401(a)(4) and 410(b) of the Code.
 
Section 17.8       Special Requirements During Top Heavy Plan Years.
 
(a)         Notwithstanding any other provision of the Plan to the contrary, for
each Top Heavy Plan Year, in the case of a Participant (other than a Key
Employee) on the last day of such Top Heavy Plan Year who is not also a
participant in another qualified plan which satisfies the minimum contribution
and benefit requirements of section 416 of the Code with respect to such
Participant, the sum of the Discretionary Contributions and Loan Repayment
Contributions made with respect to such Participant, when expressed as a
percentage of his Total Compensation for such Top Heavy Plan Year, shall not be
less than 3% of such Participant’s Total Compensation for such Top Heavy Plan
Year or, if less, the highest combined rate, expressed as a percentage of Total
Compensation at which Discretionary Contributions and Loan Repayment
Contributions were made on behalf of a Key Employee for such Top Heavy Plan
Year.  The Employer shall make an additional contribution to the Account of each
Participant to the extent necessary to satisfy the foregoing requirement.
 
 
 
52

--------------------------------------------------------------------------------

 
 
 
ARTICLE XVIII

 
MISCELLANEOUS PROVISIONS
 
Section 18.1       Governing Law.
 
The Plan shall be construed, administered and enforced according to the laws of
the Commonwealth of Massachusetts without giving effect to the conflict of laws
principles thereof, except to the extent that such laws are preempted by federal
law.
 
Section 18.2       No Right to Continued Employment.
 
Neither the establishment of the Plan, nor any provisions of the Plan or of the
Trust Agreement establishing the Trust Fund nor any action of the Plan
Administrator, the Committee or the Trustee, shall be held or construed to
confer upon any Employee any right to a continuation of employment by any
Affiliated Employer.  Each Affiliated Employer reserves the right to dismiss any
Employee or otherwise deal with any Employee to the same extent as though the
Plan had not been adopted.
 
Section 18.3       Construction of Language.
 
Wherever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and words
importing the masculine gender may be read as referring equally to the feminine
and the neuter.  Any reference to an Article or section number shall refer to an
Article or section of the Plan, unless otherwise indicated.
 
Section 18.4       Headings.
 
The headings of Articles and sections are included solely for convenience of
reference.  If there is any conflict between such headings and the text of the
Plan, the text shall control.
 
Section 18.5       Merger with Other Plans.
 
The Plan shall not be merged or consolidated with, nor transfer its assets or
liabilities to, any other plan unless each Participant, Former Participant,
Beneficiary and other person entitled to benefits, would (if that plan then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he would have been
entitled to receive if the Plan had terminated immediately before the merger,
consolidation or transfer.
 
Section 18.6       Non-alienation of Benefits.
 
(a)         Except as provided in section 18.6(b) and (c), the right to receive
a benefit under the Plan shall not be subject in any manner to anticipation,
alienation or assignment, nor shall such right be liable for or subject to
debts, contracts, liabilities or torts.  Should any Participant, Former
Participant or other person attempt to anticipate, alienate or assign his
interest in or right to a benefit, or should any person claiming against him
seek to subject such interest or right to legal or equitable process, all the
interest or right of such Participant or Former Participant or other person
entitled to benefits in the Plan shall cease, and in that event such interest or
right shall be held or applied, at the direction of the Plan Administrator, for
or to the benefit of such Participant or Former Participant, or other person or
his spouse, children or other dependents in such manner and in such proportions
as the Plan Administrator may deem proper.
 
 
 
53

--------------------------------------------------------------------------------

 
 
(b)         This section 18.6 shall not prohibit the Plan Administrator from
recognizing a Domestic Relations Order that is determined to be a Qualified
Domestic Relations Order in accordance with section 18.7.
 
(c)           Notwithstanding anything in the Plan to the contrary, a
Participant’s, Former Participant’s or Beneficiary’s Accounts under the Plan may
be offset by any amount such Participant, Former Participant or Beneficiary is
required or ordered to pay to the Plan if:
 
(i)          the order or requirement to pay arises: (A) under a judgment issued
on or after August 5, 1997 of conviction for a crime involving the Plan; (B)
under a civil judgment (including a consent order or decree) entered by a court
on or after August 5, 1997 in an action brought in connection with a violation
(or alleged violation) of part 4 of subtitle B of title I of ERISA; or (C)
pursuant to a settlement agreement entered into on or after August 5, 1997
between the Participant, Former Participant or Beneficiary and one or both of
the United States Department of Labor and the Pension Benefit Guaranty
Corporation in connection with a violation (or alleged violation) of part 4 of
subtitle B of title I of ERISA by a fiduciary or any other person; and
 
(ii)         the judgment, order, decree or settlement agreement expressly
provides for the offset of all or part of the amount ordered or required to be
paid to the Plan against the Participant’s, Former Participant’s or
Beneficiary’s benefits under the Plan.
 
Section 18.7       Procedures Involving Domestic Relations Orders.
 
Upon receiving a Domestic Relations Order, the Plan Administrator shall
segregate in a separate account or in an escrow account or separately account
for the amounts payable to any person pursuant to such Domestic Relations Order,
pending a determination whether such Domestic Relations Order constitutes a
Qualified Domestic Relations Order, and shall give notice of the receipt of the
Domestic Relations Order to the Participant or Former Participant and each other
person affected thereby.  If, within 18 months after receipt of such Domestic
Relations Order, the Plan Administrator, a court of competent jurisdiction or
another appropriate authority determines that such Domestic Relations Order
constitutes a Qualified Domestic Relations Order, the Plan Administrator shall
direct the Trustee to pay the segregated amounts (plus any interest thereon) to
the person or persons entitled thereto under the Qualified Domestic Relations
Order.  If it is determined that the Domestic Relations Order is not a Qualified
Domestic Relations Order or if no determination is made within the prescribed
18-month period, the segregated amounts shall be distributed as though the
Domestic Relations Order had not been received, and any later determination that
such Domestic Relations Order constitutes a Qualified Domestic Relations Order
shall be applied only with respect to benefits that remain undistributed on the
date of such determination.  The Plan Administrator shall be authorized to
establish such reasonable administrative procedures as he deems necessary or
appropriate to administer this section 18.7.  This section 18.7 shall be
construed and administered so as to comply with the requirements of section
401(a)(13) of the Code.
 
 
 
54

--------------------------------------------------------------------------------

 
 
Section 18.8       Status as an Employee Stock Ownership Plan.
 
It is intended that the Plan constitute an “employee stock ownership plan,” as
defined in section 4975(e)(7) of the Code and section 407(d)(6) of ERISA.  The
Plan shall be construed and administered to give effect to such intent.
 
 
 
55